



SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July
27, 2020 is by and among CINER WYOMING LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors from time to time party hereto (together with
the Borrower, the “Loan Parties”), the Lenders identified on the signature pages
hereto and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent.


W I T N E S S E T H


WHEREAS, the Loan Parties entered into that certain Credit Agreement dated as of
August 1, 2017 (as amended by that certain First Amendment to Credit Agreement
dated as of February 28, 2020, and as further amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”), with the
Lenders from time to time party thereto and PNC Bank, National Association,
Administrative Agent, Swing Line Lender and L/C Issuer.


WHEREAS, the Loan Parties have requested certain modifications to the Credit
Agreement and the Lenders, by action of the Required Lenders, have agreed to the
requested modifications on the terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.


2.Amendments.


(a)    The Credit Agreement is hereby amended and restated in its entirety to
read in the form attached hereto as Annex A.


(b)    A new Schedule 6.12 is hereby added to the Credit Agreement in the form
attached hereto as Schedule 6.12.


3.Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of each of the items
specifically listed below, all of which shall be in form and content reasonably
acceptable to the Administrative Agent:


(a)    counterparts of this Amendment signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of such signed signature page) that such party has
signed a counterpart of this Amendment and the other Loan Documents to which
such party is a party;
  
(b)    receipt (i) by the Administrative Agent of, for the account of each
Lender that delivers a signature page to this Amendment prior to the Second
Amendment Effective Date, a consent fee in an amount equal to 0.10% of such
Lender’s Revolving Commitment immediately prior to the Second Amendment
Effective Date and (ii) by the Administrative Agent, BofA Securities, Inc. and
the Lenders of any other fees





--------------------------------------------------------------------------------




required to be paid on or before the Second Amendment Effective Date in
connection with the consummation of the transactions contemplated hereby; and


(c)    receipt by the Administrative Agent of all fees, expenses and other
amounts due and payable on or prior to date hereof, including without
limitation, reimbursement or payment of all out-of-pocket expenses of the
Administrative Agent and the Arranger (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and the Arranger) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent or Arranger.


4.    Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent that (a) the representations and warranties
of the Loan Parties contained in the Credit Agreement or in any other Loan
Document are true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case such representations and warranties are true and correct as of
such earlier date and (b) no event which is, or with notice or lapse of time or
both would be, an event of default under the Credit Agreement has occurred and
is continuing.


5.    Amendment is a “Loan Document”. This Amendment shall be deemed to be, and
is, a Loan Document and all references to a “Loan Document” in the Credit
Agreement and the other Loan Documents (including, without limitation, all such
references in the representations and warranties in the Credit Agreement and the
other Loan Documents) shall be deemed to include this Amendment.
6.    Reaffirmation of Obligations. Each Loan Party affirms all of its
obligations under the Loan Documents and agrees that this Amendment does not
operate to reduce or discharge its obligations under the Loan Documents.


7.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


8.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


9.    Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.


[Signature Pages Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the first day and year written above.


BORROWER:
CINER WYOMING LLC,

a Delaware limited liability company


By: /s/ Oğuz Erkan
Name: Oğuz Erkan
Title: President


ADMINISTRATIVE
AGENT:
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent



By: /s/ Brandon K. Fiddler
Name: Brandon K. Fiddler
Title: Senior Vice President


LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
as a Lender, L/C Issuer and Swing Line Lender



By: /s/ Brandon K. Fiddler
Name: Brandon K. Fiddler
Title: Senior Vice President


BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer


By: /s/ Ryan Maples
Name: Ryan Maples
Title: Sr. Vice President
 


CINER WYOMING LLC
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------





ANNEX A


Amended Credit Agreement


See Attached.





--------------------------------------------------------------------------------
































CREDIT AGREEMENT


Dated as of August 1, 2017


among


CINER WYOMING LLC,
as the Borrower,


CERTAIN SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and an L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO






Arranged By:


BOFA SECURITIES, INC.
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01
Defined Terms.    1

1.02
Other Interpretive Provisions.    31

1.03
Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on a Pro
Forma Basis.    33

1.04
Rounding.    34

1.05
Times of Day.    34

1.06
Letter of Credit Amounts.    34

ARTICLE II THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS    35
2.01
Revolving Loans.    35

2.02
Borrowings, Conversions and Continuations of Loans.    36

2.03
Letters of Credit.    38

2.04
Swing Line Loans.    47

2.05
Prepayments.    50

2.06
Termination or Reduction of Aggregate Revolving Commitments.    51

2.07
Repayment of Loans.    51

2.08
Interest.    51

2.09
Fees.    52

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    53

2.11
Evidence of Debt.    53

2.12
Payments Generally; Administrative Agent’s Clawback.    54

2.13
Sharing of Payments by Lenders.    55

2.14
Cash Collateral.    56

2.15
Defaulting Lenders.    57

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    59
3.01
Taxes.    59

3.02
Illegality.    63

3.03
Inability to Determine Rates.    64

3.04
Increased Costs.    65

3.05
Compensation for Losses.    66

3.06
Mitigation of Obligations; Replacement of Lenders.    66

3.07
Survival.    67

ARTICLE IV GUARANTY    67
4.01
The Guaranty.    67

4.02
Obligations Unconditional.    67

4.03
Reinstatement.    68

4.04
Certain Additional Waivers.    69

4.05
Remedies.    69

4.06
Rights of Contribution.    69

4.07
Guarantee of Payment; Continuing Guarantee.    69

4.08
Keepwell.    69

4.09
Appointment of Borrower.    70

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    70
5.01
Conditions of Effectiveness.    70

5.02
Conditions to all Credit Extensions.    72






--------------------------------------------------------------------------------




ARTICLE VI REPRESENTATIONS AND WARRANTIES    72
6.01
Existence, Qualification and Power.    72

6.02
Authorization; No Contravention.    73

6.03
Governmental Authorization; Other Consents.    73

6.04
Binding Effect.    73

6.05
Financial Statements; No Material Adverse Effect.    73

6.06
Litigation.    74

6.07
No Default.    74

6.08
Ownership of Property; Liens.    74

6.09
Environmental Compliance.    74

6.10
Insurance.    75

6.11
Taxes.    75

6.12
ERISA Compliance.    76

6.13
Subsidiaries.    77

6.14
Use of Proceeds; Margin Regulations; Investment Company Act.    77

6.15
Disclosure.    77

6.16
Compliance with Laws.    77

6.17
Intellectual Property; Licenses, Etc.    78

6.18
Solvency.    78

6.19
Business Locations; Taxpayer Identification Number.    78

6.20
OFAC.    78

6.21
Patriot Act; Anti-Corruption Laws.    79

6.22
Anti-Money Laundering Laws.    79

6.23
EEA Financial Institution.    79

6.24
Covered Entities.    79

6.25
Beneficial Ownership Certification.    79

6.26
Perfection of Security Interests in the Collateral.    79

ARTICLE VII AFFIRMATIVE COVENANTS    80
7.01
Financial Statements.    80

7.02
Certificates; Other Information.    81

7.03
Notices.    83

7.04
Payment of Taxes.    83

7.05
Preservation of Existence, Etc.    83

7.06
Maintenance of Properties.    84

7.07
Maintenance of Insurance.    84

7.08
Compliance with Laws.    84

7.09
Books and Records.    85

7.10
Inspection Rights.    85

7.11
Use of Proceeds.    85

7.12
Additional Guarantors.    85

7.13
Anti-Corruption Laws.    85

7.14
Covenant to Give Security.    86

ARTICLE VIII NEGATIVE COVENANTS    86
8.01
Liens.    86

8.02
Investments.    88

8.03
Indebtedness.    89

8.04
Fundamental Changes.    91

8.05
Dispositions.    91






--------------------------------------------------------------------------------




8.06
Restricted Payments.    92

8.07
Change in Nature of Business.    92

8.08
Transactions with Affiliates.    92

8.09
Burdensome Agreements.    93

8.10
Use of Proceeds.    93

8.11
Financial Covenants.    93

8.12
Organization Documents; Fiscal Year; Changes in Accounting Policy; Legal Name,
State of Formation and Form of Entity.    94

8.13
Ownership of Subsidiaries.    94

8.14
Sale Leasebacks and Securitization Transactions.    94

8.15
Sanctions.    94

8.16
Anti-Corruption Laws.    94

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES    95
9.01
Events of Default.    95

9.02
Remedies Upon Event of Default.    97

9.03
Application of Funds.    97

ARTICLE X ADMINISTRATIVE AGENT    99
10.01
Appointment and Authority.    99

10.02
Rights as a Lender.    99

10.03
Exculpatory Provisions.    99

10.04
Reliance by Administrative Agent.    100

10.05
Delegation of Duties.    100

10.06
Resignation or Removal of Administrative Agent.    101

10.07
Non-Reliance on Administrative Agent, the Arranger and the Other Lenders.    102

10.08
No Other Duties, Etc.    103

10.09
Authorization to Release Guarantors.    103

10.10
No Reliance on Administrative Agent’s Customer Identification Program.    103

10.11
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements.    103

ARTICLE XI MISCELLANEOUS    104
11.01
Amendments, Etc.    104

11.02
Notices; Effectiveness; Electronic Communications.    106

11.03
No Waiver; Cumulative Remedies; Enforcement.    108

11.04
Expenses; Indemnity; Damage Waiver.    108

11.05
Payments Set Aside.    111

11.06
Successors and Assigns.    111

11.07
Treatment of Certain Information; Confidentiality.    117

11.08
Right of Setoff.    118

11.09
Interest Rate Limitation.    119

11.10
Counterparts; Integration; Effectiveness.    119

11.11
Survival of Representations and Warranties.    119

11.12
Severability.    119

11.13
Replacement of Lenders.    120

11.14
Governing Law; Jurisdiction; Etc.    121

11.15
Waiver of Jury Trial.    122

11.16
No Advisory or Fiduciary Responsibility.    122

11.17
Electronic Execution; Electronic Records.    122






--------------------------------------------------------------------------------




11.18
Subordination of Intercompany Indebtedness.    123

11.19
USA PATRIOT Act Notice.    123

11.20
Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.    124

11.21
ERISA Representation.    125

11.22
Flood Matters.    126

11.23. Acknowledgement Regarding Any Supported QFCs.
126

SCHEDULES


2.01        Revolving Commitments and Applicable Percentages
2.03        Existing Letters of Credit
6.12        Pension Plans
6.13        Subsidiaries
6.17        IP Rights
6.19-1        Locations of Real Property
6.19-2        Location of Chief Executive Office, Taxpayer Identification
Number, Etc.
6.19-3        Changes in Legal Name, State of Formation and Structure
8.01        Liens Existing on the Closing Date
8.02        Investments Existing on the Closing Date
8.03        Indebtedness Existing on the Closing Date
11.02        Administrative Agent’s Office; Certain Addresses for Notices
11.06        Competitors


EXHIBITS


2.02        Form of Loan Notice
2.04        Form of Swing Line Loan Notice
2.11        Form of Note
3.01 (1-4)    Forms of U.S. Tax Compliance Certificates
7.02        Form of Compliance Certificate
7.12        Form of Guarantor Joinder Agreement
9.03        Form of Guaranteed Party Designation Notice
11.06        Form of Assignment and Assumption
    
CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of August 1, 2017 among CINER WYOMING
LLC, a Delaware limited liability company (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swing Line Lender and an L/C Issuer.


The Borrower has requested that the Lenders provide a revolving credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:







--------------------------------------------------------------------------------




Article I
ARTICLE I

Article II

Article IIIDEFINITIONS AND ACCOUNTING TERMS


.
1.01    Defined Terms.



As used in this Agreement, the following terms shall have the meanings set forth
below:


“2016 Financial Statements” means the audited consolidated balance sheet of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.


“Accepting Lenders” has the meaning specified in Section 11.06(g).


“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or substantially all of the property of, or a line of business, division or
operating group of, another Person or (b) at least a majority of the Voting
Equity Interests of another Person, in each case whether or not involving a
merger or consolidation with such other Person.


“Administrative Agent” means PNC Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is Two Hundred Twenty-Five Million Dollars ($225,000,000).


“Agreement” means this Credit Agreement.


“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on





--------------------------------------------------------------------------------




the Applicable Percentage of such Lender most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto.
The Applicable Percentages shall be subject to adjustment as provided in Section
2.15.


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):


Pricing
Tier
Consolidated Leverage Ratio
Eurodollar Rate Loans
Base Rate
Loans
Commitment
Fee
 
 
 
 
 
1
< 1.25:1.00
1.50%
0.50%
0.250%
2
> 1.25:1.00 but < 1.75:1.00
1.75%
0.75%
0.275%
3
> 1.75:1.00 but < 2.25:1.00
2.00%
1.00%
0.300%
4
≥ 2.25:1.00 but < 3.00:1.00
2.25%
1.25%
0.375%
5
≥ 3.00:1.00 but < 3.50:1.00
2.50%
1.50%
0.375%
6
≥ 3.50:1.00 but < 4.00:1.00
2.75%
1.75%
0.425%
7
≥ 4.00:1.00
3.00%
2.00%
0.475%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the earlier of (i) the date a Compliance Certificate is
delivered, or (ii) the date a Compliance Certificate is required to be
delivered, in each case pursuant to Section 7.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the first Business Day immediately following the date on which such Compliance
Certificate is delivered in accordance with Section 7.02(a) whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in
effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 7.02(a) for the fiscal quarter ending September 30, 2017 shall be
determined based upon Pricing Tier 1. Notwithstanding anything to the contrary
in the foregoing, the Applicable Rate in effect from the Second Amendment
Effective Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(a)
for the fiscal quarter of the Borrower ending June 30, 2020 shall be determined
based on Pricing Tier 2. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means BofA Securities, Inc. and PNC Capital Markets LLC, in their
capacities as joint lead arrangers and joint bookrunners.







--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease.


“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Open Rate plus 0.5%, (b) the Prime Rate and (c) the
Daily LIBOR Rate, plus 100 basis points (1.0%), subject to the interest rate
floors set forth therein; provided, that, notwithstanding anything to the
contrary in the foregoing, if the Base Rate is less than 0.50%, such rate shall
be deemed to be 0.50% for purposes of this Agreement. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03 hereof, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant





--------------------------------------------------------------------------------




Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Eurodollar Rate for U.S.
dollar-denominated credit facilities and (b) the Benchmark Replacement
Adjustment; provided, that, if at any time the Benchmark Replacement as so
determined would be less than the Benchmark Replacement Floor, the Benchmark
Replacement will be deemed to be the Benchmark Replacement Floor for the
purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an alternate benchmark rate for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Benchmark Replacement
(excluding such spread adjustment) by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the Eurodollar Rate for U.S. dollar-denominated credit
facilities at such time and (b) which may also reflect adjustments to account
for (i) the effects of the transition from the Eurodollar Rate to the Benchmark
Replacement and (ii) yield- or risk-based differences between the Eurodollar
Rate and the Benchmark Replacement.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or


(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Replacement Floor” means the minimum rate of interest, if any,
specified for the Eurodollar Rate or, if no minimum rate of interest is
specified, zero.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(1)     a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate,





--------------------------------------------------------------------------------




permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Eurodollar Rate;


(2)     a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or


(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a Governmental
Authority having jurisdiction over the Administrative Agent announcing that the
Eurodollar Rate is no longer representative.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.03 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.03.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.


“Business” has the meaning specified in Section 6.09.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations





--------------------------------------------------------------------------------




of the Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuer
shall agree in their reasonable discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than
twenty-four (24) months from the date of acquisition, (b) Dollar denominated
time deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short‑term commercial paper rating from S&P
is at least A‑1 or the equivalent thereof or from Moody’s is at least P‑1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than two hundred seventy (270) days from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic entity rated A‑1 (or the equivalent
thereof) or better by S&P or P‑1 (or the equivalent thereof) or better by
Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any Lender) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).


“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p cards (including,
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.


“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within thirty (30) days thereafter, a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent and
a party to a Cash Management Agreement or (c) within thirty (30) days after the
time it enters into the applicable Cash Management Agreement, becomes a Lender,
the Administrative Agent or an Affiliate of a Lender or the Administrative
Agent, in each case, in its capacity as a party to such Cash Management
Agreement.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International





--------------------------------------------------------------------------------




Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case (of clause (i) and clause
(ii)) be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.


“Change of Control” means an event or series of events by which:


(a)    at any time, Chemical and its Wholly Owned Subsidiaries, in the
aggregate, shall cease to (i) own Equity Interests in Resource Partners
representing 100% of the combined voting power of all Equity Interests entitled
to vote for members of the board of directors or equivalent governing body of
Resource Partners on a fully diluted basis or (ii) have the ability to elect a
majority of the board of directors or equivalent governing body of Resource
Partners; or


(b)    at any time, (i) Chemical and its Wholly Owned Subsidiaries, in the
aggregate, shall cease to own Equity Interests in Resources representing 100% of
the general partner interests of Resources on a fully diluted basis or (ii)
either Chemical or any of its Wholly Owned Subsidiaries shall cease to be and
perform the functions of the general partner of Resources; or


(c)    at any time, Resources, Chemical and the Wholly Owned Subsidiaries of
Chemical, in the aggregate, shall cease to (i) own Equity Interests in the
Borrower representing at least 50.1% of the economic interests of the Borrower
on a fully diluted basis or (ii) have the ability to elect a majority of the
board of directors or equivalent governing body of the Borrower.


“Chemical” means Ciner Resources Corporation, a Delaware corporation.


“Closing Date” means the date hereof.


“Collateral” means all of the property and assets indicated in the Collateral
Documents as being subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.
“Collateral Documents” means, collectively, the security agreement, each of the
collateral assignments, pledge agreements, account control agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
7.14, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
“Collateral Grant Date” has the meaning specified in Section 7.14.


“Collateral Release Date” has the meaning specified in Section 7.14.


“Commitment Fee” has the meaning specified in Section 2.09(a).


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).
“Competitor” means each Person listed in Schedule 11.06, as such Schedule may be
updated from time to time with the approval of the Administrative Agent (such
approval not to be unreasonably withheld or delayed); provided that (i) no such
updates may be made during the continuance of an Event of Default and (ii) the
addition of any Person to Schedule 11.06 shall not apply retroactively to
disqualify a Person from being a Lender or participant if such Person had
acquired an assignment or participation interest in the Revolving Loans or
Revolving Commitments prior to the addition of such Person to Schedule 11.06.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.





--------------------------------------------------------------------------------






“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted (and not previously
added-back) in calculating such Consolidated Net Income: (a) Consolidated
Interest Charges for such period, (b) the provision for federal, state, local
and foreign income taxes payable for such period, (c) depreciation and
amortization expense for such period, (d) all transaction, fees, costs and
expenses (including reasonable fees, expenses and disbursement of counsel and
professional advisors) incurred through the Closing Date in connection with the
financings evidenced by this Agreement and the Resources Credit Agreement, (e)
non-cash mark-to-market adjustments to carrying values of derivative
instruments, (f) non-recurring non-cash restructuring charges, (g) any losses
realized from the disposal, abandonment or discontinuance of operations
(exclusive of its operating loss); minus (h) any (i) non-cash gain items
corresponding to clauses (e) and (f) above and (ii) any gain items corresponding
to clause (g) above (exclusive of its operating income), in each case to the
extent included in calculating Consolidated Net Income; provided that in the
event that the Borrower or any of its Subsidiaries makes any cash payment in
respect of any non-cash item corresponding to clause (e) or (f) above, such cash
payment shall be deducted from Consolidated EBITDA in the period in which such
cash payment is made.  Notwithstanding anything herein or in the application of
GAAP to the contrary, Consolidated EBITDA shall include the full amount of
EBITDA of the Borrower and its Subsidiaries on a consolidated basis, regardless
of whether any such Subsidiary is required to be consolidated under GAAP.  The
historical Consolidated EBITDA for any entities (A) that are acquired by the
Borrower or any of its Subsidiaries (whether before or after the Closing Date)
as permitted under the Loan Documents will be included in the calculation of
Consolidated EBITDA for any period ending on or after the effective date of such
acquisition and (B) that are disposed of by the Borrower or any of its
Subsidiaries (whether before or after the Closing Date) will be excluded in the
calculation of EBITDA for any period ending on or after the effective date of
such disposition, in each case in accordance with the definition of “Pro Forma
Basis”.


“Consolidated Funded Indebtedness” means, as of any date of determination,
Funded Indebtedness of the Borrower and its Subsidiaries on a consolidated
basis.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets (other than trade accounts payable in the
ordinary course of business), in each case to the extent treated as interest in
accordance with GAAP, plus (b) the portion of rent expense with respect to such
period under capital leases that is treated as interest in accordance with GAAP
plus (c) the implied interest component of Synthetic Lease Obligations with
respect to such period.


“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Charges for the period of the
four fiscal quarters most recently ended.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.







--------------------------------------------------------------------------------




“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income for such period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses for such period, (b) the net income of any Subsidiary during such period
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents, any agreement or instrument to which
any Loan Party is party or Law applicable to such Subsidiary during such period
(unless any such terms are waived by the applicable parties), except that the
Borrower’s equity in any net loss of any such Subsidiary for such period shall
be included in determining Consolidated Net Income and (c) any income (or loss)
for such period of any Person if such Person is not a Subsidiary, except that
the Borrower’s equity in the net income of any such Person for such period shall
be included in Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso).


“Contractual Obligation” means, as to any Person, any provision of any
obligation of such Person under any agreement, instrument or other undertaking
to which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the equivalent
of such Person.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Eurodollar Reserve Percentage on such day; provided, that,
notwithstanding anything to the contrary in the foregoing, if the Daily LIBOR
Rate is less than 0.50%, such rate shall be deemed to be 0.50% for purposes of
this Agreement


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to





--------------------------------------------------------------------------------




such Loan plus 2% per annum and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate for Revolving Loans that are
Eurodollar Rate Loans plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding under Section 5.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified with supporting facts in such writing) has not been satisfied, or
(ii) pay to the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two (2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding under Section 5.02 (which condition precedent, together
with any applicable default, shall be specifically identified with supporting
facts in such writing or public statement) cannot be satisfied), (c) has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the sale, lease,
license, transfer or other disposition of inventory in the ordinary course of
business; (b) the sale, lease, license, transfer or other disposition of any
property that is obsolete, worn-out, replaced, excess or no longer used or
useful in the conduct of business of the Borrower and its Subsidiaries; (c) the
sale, lease, license, transfer or other disposition of property to the





--------------------------------------------------------------------------------




Borrower or any Subsidiary; provided, that if the transferor of such property is
a Loan Party then the transferee thereof must be a Loan Party; (d) the sale,
lease, license, transfer or other disposition (including providing any discount)
of accounts receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries;
(f) the sale, transfer or other disposition of cash or Cash Equivalents for fair
market value; (g) any Recovery Event; (h) the abandonment of intellectual
property or other proprietary rights of such Person that are, in the reasonable
business judgment of such Person, of no material value and no longer practicable
to maintain or useful in the conduct of the business of such Person; (i)
dispositions of property to the extent that (1) such property is substantially
simultaneously exchanged for credit against the purchase price of similar or
replacement property or (2) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property in any event within
one hundred eighty (180) days, (j) lease or sublease of real property in the
ordinary course of business to any third party in an arm’s length commercial
transaction that does not interfere in any material respect with the business of
the Borrower or any of its Subsidiaries; and (k) the surrender or waiver of
contractual rights or settlement, release or surrender of any contract, test or
other litigation claims in the ordinary course of business.


“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date which is 91 days after the
Maturity Date, (b) is convertible into or exchangeable for (i) debt securities
or (ii) any Equity Interests referred to in clause (a) above, in each case at
any time prior to the date which is 91 days after the Maturity Date, (c)
contains any repurchase obligation that may come into effect either (i) prior to
payment in full of all Obligations (other than (x) contingent indemnification or
reimbursement obligations for which no claim has been asserted, (y) obligations
and liabilities under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (z) Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made or that have been
Cash Collateralized in the amount of the Minimum Collateral Amount) or (ii)
prior to the date that is 91 days after the Maturity Date or (d) provides for
scheduled payments of cash dividends or distributions prior to the date that is
91 days after the Maturity Date.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Early Opt-in Event” means a determination by the Administrative Agent that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Section 3.03, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Rate.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.





--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Enterprises” means Ciner Enterprises, Inc., a Delaware corporation.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials of potential environmental concern into the
environment, including those related to releases of hazardous substances or
wastes, air emissions and discharges to waste or public sewer systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Sections 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination by the





--------------------------------------------------------------------------------




actuary of a Loan Party that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Internal Revenue Code or Sections 303, 304 and 305 of ERISA;
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate or (i) a failure by any Loan Party or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan or the failure by any Loan Party or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means, for any Interest Period with respect to the Eurodollar
Rate Loans, the interest rate per annum determined by the Administrative Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which Dollar deposits are offered by leading banks in the
London interbank deposit market (for purposes of this definition, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for Dollars for an amount comparable to such Eurocurrency Rate Loans and having
a borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), divided by (ii) a number equal to 1.00
minus the Eurodollar Reserve Percentage. The Eurodollar Rate may also be
expressed by the following formula:


                London interbank offered rates quoted by Bloomberg
Eurodollar Rate =        or appropriate successor as shown on Bloomberg Page
BBAM1
            1.00 - Eurodollar Reserve Percentage
The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Eurodollar
Reserve Percentage as of such effective date. The Administrative Agent shall
give prompt notice to the Borrower of the Eurodollar Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. Notwithstanding anything to the contrary in the foregoing, if
the Eurodollar Rate is less than 0.50%, such rate shall be deemed to be 0.50%
for purposes of this Agreement.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
“Eurodollar Rate”.


“Eurodollar Reserve Percentage” means, as of any day the maximum percentage in
effect on such day, as prescribed by the FRB (or any successor) for determining
the reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan and for each outstanding Base Rate Loan bearing interest at a rate
based on the Eurodollar Rate shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.







--------------------------------------------------------------------------------




“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) any IP Rights for which a perfected Lien thereon is
not effected either by filing of a UCC financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) the Equity Interests of
any direct or indirect Subsidiary of the Borrower, (d) any property which,
subject to the terms of Section 8.03(e), is subject to a Lien of the type
described in Section 8.01(i) pursuant to documents that prohibit such Loan Party
from granting any other Liens in such property, and (e) any personal property
for which, solely if, and for so long as, a pledge thereof, or the granting of a
security interest therein, (i) is prohibited by, or would violate, any
applicable Laws, or would require the consent or approval of any Governmental
Authority, or (ii) would require the consent or approval of a third party (other
than a Governmental Authority for which the applicable Loan Party has been
unable to obtain the required consent from such applicable Governmental
Authority after using commercially reasonable efforts), so long as such consent
or approval right arises under an agreement in effect (A) on the Second
Amendment Effective Date, or (B) on the date on which such personal property is
acquired (other than any such agreement entered into, or right of consent or
approval created, in contemplation of this Agreement in order that an asset
would constitute “Excluded Property”), in each case, unless (x) such prohibition
or requirement would be rendered ineffective with respect to the creation of a
security interest pursuant to Sections 9-406, 9-407 or 9-409 of the UCC or (y)
the applicable Loan Party has obtained the consent or approval of such third
party (if being understood and agreed that the Loan Parties shall use
commercially reasonable efforts to obtain such consent); provided, that, (I)
such property (or any portion thereof) shall cease to constitute “Excluded
Property” at such time as such prohibition or requirement shall no longer be
applicable and (II) the proceeds of any of the property described in the
foregoing clauses (a) through (e) shall not constitute “Excluded Property”
unless such proceeds themselves constitute the types of property addressed in
one or more of the foregoing clauses (a) through (e).
“Excluded Subsidiaries” means, collectively, (a) any non-Wholly Owned Subsidiary
of the Borrower (until such time as such Subsidiary becomes a Wholly Owned
Subsidiary of the Borrower), (b) any Foreign Subsidiary and (c) any Domestic
Subsidiary that is not a Material Domestic Subsidiary.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 4.08 and
any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a Master Agreement governing more than one
Swap Contract, such exclusion shall apply to only the portion of such Swap
Obligation that is attributable to Swap Contracts for which such Guaranty or
security interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a





--------------------------------------------------------------------------------




Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Commitment
(other than pursuant to an assignment request by the Borrower under Section
11.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.


“Existing Indebtedness” has the meaning specified in Section 5.01(f).


“Existing Letters of Credit” means those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.03.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.


“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error)); provided however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.


“Federal Funds Rate” for any day shall mean the rate per annum (based on a year
of 360 days and actual days elapsed and rounded upward to the nearest 1/100 of
1%) announced by the Federal Reserve Bank of New York (or any successor) on such
day as being the weighted average of the rates on overnight federal funds
transactions, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Rate” for such day shall be the Federal Funds Rate for the last day on which
such rate was announced.


“Fee Letter” means (a) the fee letter agreement dated July 7, 2017 among the
Borrower, Resources, PNC Bank and PNC Capital Markets LLC and (b) the fee letter
agreement dated July 7, 2017 among the Borrower, Resources, Bank of America and
BofA Securities, Inc. (formerly Merrill Lynch, Pierce, Fenner & Smith
Incorporate).







--------------------------------------------------------------------------------




“First Amendment Effective Date” means February 28, 2020.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Indebtedness” of any Person means all Indebtedness of such Person other
than Indebtedness described in clause (f) of the definition thereof; provided,
that, any Indebtedness that arises under a revolving credit agreement or
revolving credit line shall only constitute “Funded Indebtedness” to the extent
of (a) any amount actually drawn and outstanding under such agreement or credit
line plus (b) the aggregate maximum face amount of letters of credit issued
thereunder or in connection therewith.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the primary purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the primary purpose of assuring in any other manner the obligee in respect of
such





--------------------------------------------------------------------------------




Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations. The amount of any Guarantee shall be the lesser of (x) an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith and (y)
the value of the property subject to a lien, to the extent that such obligation
is non-recourse other than to such property. The term “Guarantee” as a verb has
a corresponding meaning.


“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank with respect to such Cash Management Agreement. For the
avoidance of doubt, a holder of Obligations in respect of Guaranteed Cash
Management Agreements shall be subject to the last paragraph of Section 9.03 and
Section 10.11.


“Guaranteed Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Subsidiary and any Hedge Bank with respect to such
Swap Contract. For the avoidance of doubt, a holder of Obligations in respect of
Guaranteed Hedge Agreements shall be subject to the last paragraph of Section
9.03 and Section 10.11.


“Guaranteed Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 9.03.
 
“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 7.12 executed and delivered by a Domestic Subsidiary (other than
an Excluded Subsidiary) in accordance with the provisions of Section 7.12 or any
similar other documents as the Administrative Agent shall reasonably deem
appropriate for such purpose
 
“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12, (c) with respect to (i) Obligations under
any Guaranteed Hedge Agreement, (ii) Obligations under any Guaranteed Cash
Management Agreement and (iii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 4.01 and 4.08) under the Guaranty,
the Borrower, and (d) the successors and permitted assigns of the foregoing;
provided, that no Excluded Subsidiary will be required to be a Guarantor
hereunder.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the L/C Issuer, the Lenders and the other holders of the
Obligations pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, infectious or medical wastes and all other substances
or wastes of any nature regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person in its capacity as a party to a Swap Contract with
the Borrower or any Subsidiary provided that (a) at the time such Person enters
into such Swap Contract, such Person is a





--------------------------------------------------------------------------------




Lender or an Affiliate of a Lender or (b) such Swap Contract exists on the
Closing Date and such Person is a Lender or an Affiliate of a Lender on the
Closing Date.


“Honor Date” has the meaning set forth in Section 2.03(c).


“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money indebtedness;


(c)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;


(d)    all obligations (including earn-out obligations) in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);


(e)    the Attributable Indebtedness of capital leases, Synthetic Lease
Obligations, Sale and Leaseback Transactions and Securitization Transactions;


(f)    the Swap Termination Value of any Swap Contract;


(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (with the amount thereof being measured as the lesser of the amount of
such Indebtedness or that fair market value of such property);


(h)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interests, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; provided
that in no event shall obligations in respect of any of the following constitute
Indebtedness: (i) any of the foregoing obligations with respect to any Equity
Interests of the Borrower set forth in the respective Organization Documents of
the Borrower; (ii) Permitted Tax Distributions; and (iii) the declaration or
approval by, or consent of, a board of directors, partnership committee or
general partner (or similar governing body or Person) of, and the corresponding
making or payment of, any such purchase, redemption, retirement, defeasance or
payment permitted hereunder;


(i)    without duplication, all Guarantees in respect of any of the foregoing;
and


(j)    all Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability





--------------------------------------------------------------------------------




company) in which such Person is a general partner or a joint venturer, except
to the extent that such Indebtedness is expressly made non-recourse to such
Person.


Notwithstanding the foregoing, the term Indebtedness shall not include (1)
Intercompany Indebtedness, (2) deferred or prepaid revenue or (3) any earn-out
obligation or other contingent obligation in respect of Indebtedness under
clause (d) of this definition until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP. For the avoidance of
doubt, Indebtedness outstanding under the Indenture and Indebtedness outstanding
under the Letter of Credit issued to support the Indenture shall not be double
accounted for purposes of calculating “Indebtedness”.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning specified in Section 11.04(b).


“Indenture” means that certain Indenture of Trust, dated as of October 1, 1994,
by and between City of Green River, the Borrower and U.S. Bank, National
Association, as trustee.


“Information” has the meaning specified in Section 11.07.


“Intercompany Indebtedness” means (a) Indebtedness owing by a Loan Party or a
Subsidiary of a Loan Party to another Loan Party or a Subsidiary of a Loan Party
if the corresponding Investment is permitted under Section 8.02, (b)
Indebtedness owing by a Loan Party to a Loan Party and (c) Indebtedness owing by
a Subsidiary that is not a Loan Party to a Subsidiary that is not a Loan Party.


“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice and subject to
availability; provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(c)    no Interest Period shall extend beyond the Maturity Date.







--------------------------------------------------------------------------------




“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
March 31, 2017, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, pursuant to (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.


“IP Rights” has the meaning specified in Section 6.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, binding guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the binding
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, binding requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means each of (a) PNC Bank in its capacity as issuer of Letters of
Credit hereunder, (b) Bank of America in its capacity as issuer of Letters of
Credit hereunder, including any Existing Letters of Credit or (c) any successor
issuer of Letters of Credit hereunder. The term “L/C Issuer” when used with
respect to a Letter of Credit or the L/C Obligations relating to a Letter of
Credit shall refer to the L/C Issuer that issued such Letter of Credit.


“L/C Obligations” means, as at any date of determination, without duplication,
the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts,





--------------------------------------------------------------------------------




including all L/C Borrowings. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means (a) any letter of credit issued hereunder providing for
the payment of cash upon the honoring of a presentation thereunder, (b) the
Existing Letters of Credit and (c) any replacements of any of the foregoing. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to Forty Million Dollars
($40,000,000). The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.


“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any assignment, deposit arrangement, financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Guarantor Joinder Agreement, the Fee Letter, the Collateral Documents, and any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 (but specifically excluding Guaranteed Hedge
Agreements and Guaranteed Cash Management Agreements).


“Loan Modification Agreement” has the meaning specified in Section 11.06(g).


“Loan Modification Offer” has the meaning specified in Section 11.06(g).


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02 or such other form
as may be





--------------------------------------------------------------------------------




approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.


“Material Domestic Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.


“Material Indebtedness” means any Indebtedness (other than Indebtedness arising
under the Loan Documents and Indebtedness arising under Swap Contracts) of the
Borrower or any of the Borrower’s Subsidiaries having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount.


“Material Subsidiary” means, at any date of determination, any (a) Subsidiary of
the Borrower that individually has or (b) Subsidiary of the Borrower that, when
taken together with all other Subsidiaries that are not Material Subsidiaries,
in the aggregate has, in either case, revenues, assets or earnings in an amount
equal to at least 5% of (i) the consolidated revenues of the Borrower and its
Subsidiaries for the most recently completed fiscal quarter for which the
Administrative Agent has received financial statements of the Borrower and its
Subsidiaries pursuant to Section 7.01(a) or (b), (ii) the consolidated assets of
the Borrower and its Subsidiaries as of the last day of the most recently
completed fiscal quarter for which the Administrative Agent has received
financial statements of the Borrower and its Subsidiaries pursuant to
Section 7.01(a) or (b), or (iii) the consolidated net earnings of the Borrower
and its Subsidiaries for the most recently completed fiscal quarter for which
the Administrative Agent has received financial statements of the Borrower and
its Subsidiaries pursuant to Section 7.01(a) or (b), in each case determined in
accordance with GAAP for such period.


“Maturity Date” means August 1, 2022; provided, however, that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time and (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an
amount equal to 102% of the Outstanding Amount of all L/C Obligations.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.





--------------------------------------------------------------------------------






“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” has the meaning specified in Section 2.11(a).


“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.


“Obligations” means, with respect to each Loan Party, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit and (b) all obligations of the Borrower or any Subsidiary owing to a Cash
Management Bank or a Hedge Bank in respect of Guaranteed Cash Management
Agreements or Guaranteed Hedge Agreements, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).





--------------------------------------------------------------------------------






“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum funding standards with respect to Pension Plans and set forth
in Sections 412, 430, 431, 432 and 436 of the Internal Revenue Code and Sections
302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate or with respect to which any Loan
Party or any ERISA Affiliate has any liability and is either covered by Title IV
of ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Default shall have occurred and
be continuing or would result from such Acquisition, (b) the property acquired
(or the property of the Person acquired) in such Acquisition is used or useful
in the same or a similar line of business as the Borrower and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (d) the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to such Acquisition on a Pro Forma Basis, (e) the representations and
warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto) and (f) the aggregate cash and
non-cash consideration (including assumed Indebtedness (in the case of an asset
(as opposed to Equity Interest) acquisition), the good faith estimate by the
Borrower of the maximum amount of any deferred purchase price obligations
(including earn‑out payments), but excluding the fair market value of Equity
Interests issued or transferred to the sellers of such Person or assets, and
provided that any portion of any deferred purchase price or assumed obligations
that at any time after the consummation of such Acquisition that have been
determined by the parties to the Acquisition to no longer be required to be paid
in accordance with the underlying acquisition documents shall not be included
for purposes of this calculation) for any such Acquisition shall not exceed
$10,000,000.







--------------------------------------------------------------------------------




“Permitted Amendments” has the meaning specified in Section 11.06(g).


“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.


“Permitted Tax Distributions” shall mean, with respect to any fiscal year or
portion thereof that the Borrower (a) is treated as a partnership, S corporation
or other or disregarded entity under the Internal Revenue Code, or (b) files a
consolidated, combined, unitary or similar Tax return with its direct or
indirect parent, cash distributions paid by the Borrower to its equityholder(s)
in respect of federal, state and local income tax liabilities (including
estimates thereof and any tax deficiencies or other subsequent adjustments to
tax liabilities) attributable to the ultimate taxpayers’ ownership interests.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.


“PNC Bank” means PNC Bank, National Association and its successors.


“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at the Administrative Agent’s Office as its then
prime rate, which rate may not be the lowest or most favorable rate then being
charged commercial borrowers or others by the Administrative Agent. Any change
in the Prime Rate shall take effect at the opening of business on the day such
change is announced.
“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
7.01(a) or (b). In connection with the foregoing, (a) with respect to any
Disposition or Recovery Event, (i) income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Indebtedness which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (b) with respect to any Acquisition, (i) income statement and cash
flow statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent, (ii) any
Indebtedness incurred or assumed by the Borrower or any Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination and (iii) the Pro Forma Cost Savings with respect
to any period shall be included in the calculation of Consolidated EBITDA.





--------------------------------------------------------------------------------






“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis.


“Pro Forma Cost Savings” means, with respect to any period, the reduction in net
costs and related adjustments that, without duplication, were directly
attributable to any Acquisition, merger, reorganization or consolidation
permitted hereunder that occurred during such period; provided that any such
reductions in net costs and related adjustments are set forth in an officers’
certificate signed by the Borrower’s (or its general partner’s) chief financial
officer which states (a) the amount of such reduction in net costs and related
adjustments and (b) that such reduction in net costs and related adjustments are
based on the reasonable good faith beliefs of the officers executing such
officers’ certificate at the time of such execution.


“Public Lender” has the meaning specified in Section 7.02.


“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person that constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.





--------------------------------------------------------------------------------




“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Approval” has the meaning specified in Section 11.06(g).


“Required Lenders” means, at any time, at least two (2) Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders (provided that if (i) there is only one Lender, then such Lender shall
constitute the Required Lenders and (ii) for purposes of this definition, a
Lender, its Affiliates and its Approved Funds shall collectively be deemed to
constitute a single Lender). The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Resource Partners” means Ciner Resource Partners LLC, a Delaware limited
liability company.


“Resources” means Ciner Resources LP, a Delaware limited partnership.


“Resources Credit Agreement” means that certain Credit Agreement, dated as of
the date hereof among Resources (as borrower), the guarantors party thereto, the
lenders party thereto and PNC Bank, as administrative agent.


“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
(b) solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01 or 7.12, the secretary or any assistant secretary of a Loan Party
and any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent
(including, without limitation, a designation of any such officer or employee as
an attorney in fact) and (c) solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, the Borrower will provide an incumbency certificate
and appropriate authorization documentation, in form and substance reasonably
satisfactory to the Administrative Agent with respect to any Responsible
Officer.


“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests of such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interests or on account of any return of capital
to such Person’s stockholders, partners or members (or the equivalent Person
thereof); provided, for clarity, neither the conversion of convertible debt into
capital stock nor the purchase, redemption, retirement, acquisition,
cancellation or termination of convertible debt in





--------------------------------------------------------------------------------




exchange for the issuance of Equity Interests (other than Disqualified Equity
Interests) shall be a Restricted Payment hereunder.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01 (subject to Section
2.01(b)), (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as such amount may be adjusted from time to time
in accordance with this Agreement (including pursuant to Section 2.01(b)).


“Revolving Credit Exposure” means, as to any Lender at any time, without
duplication, the aggregate principal amount at such time of its outstanding
Revolving Loans and such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Second Amendment Effective Date” means July 27, 2020.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 10.05.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital under applicable Laws and
after giving due consideration to the prevailing practice in the industry in
which such Person is engaged or is to engage, (d) the fair value of the property
of such





--------------------------------------------------------------------------------




Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person and (e) the present fair salable value of the
property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Specified Loan Party” has the meaning specified in Section 4.08.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Equity Interests is at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Lender” means PNC Bank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system





--------------------------------------------------------------------------------




as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


“Swing Line Sublimit” means an amount equal to Twenty Million Dollars
($20,000,000). The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.


“Syndication Agent” means Bank of America, in its capacity as Syndication Agent.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means, with respect to the Borrower and its Subsidiaries,
$5,000,000.


“Total Credit Exposure” means, as to any Lender at any time, without
duplication, the unused Revolving Commitments of such Lender at such time, the
outstanding Loans of such Lender at such time and such Lender’s participation in
L/C Obligations and Swing Line Loans at such time.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of,
without duplication, all Revolving Loans, all Swing Line Loans and all L/C
Obligations.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.







--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).


“Voting Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wholly Owned Subsidiary” means, with respect to any Person, any other Person
100% of whose Equity Interests are at the time owned by such Person directly or
indirectly through other Persons 100% of whose Equity Interests are at the time
owned, directly or indirectly, by such Person. Unless otherwise specified, all
references herein to a “Wholly Owned Subsidiary” or to “Wholly Owned
Subsidiaries” shall refer to a Wholly Owned Subsidiary or Wholly Owned
Subsidiaries of the Borrower.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


.
1.02    Other Interpretive Provisions.



With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented, replaced, refinanced or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements,
replacements, refinancings or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto”,
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law or law
shall include all statutory and regulatory rules, regulations, orders and
provisions consolidating, amending, replacing or interpreting such Law or law
and any reference to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning





--------------------------------------------------------------------------------




and effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)    Wherever the phrase “to the knowledge of any Loan Party” or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to the actual knowledge of a Responsible Officer of any Loan Party.


(e)     Any requirement under this Agreement that a matter be appropriate,
satisfactory or acceptable to the Administrative Agent (or any words of similar
import) shall mean, in each case, the Administrative Agent acting reasonably.


(f)     All references to the “payment in full” of the Obligations or “as long
as any of the Obligations shall be outstanding” or words of similar import shall
mean to exclude (x) contingent indemnification or reimbursement obligations for
which no claim has been asserted, (y) obligations and liabilities under
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements as to
which arrangements reasonably satisfactory to the applicable Cash Management
Bank or Hedge Bank shall have been made and (z) Letters of Credit as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
L/C Issuer shall have been made or that have been Cash Collateralized in the
amount of the Minimum Collateral Amount.


(g)     All references to the payment of fees and expenses of the Administrative
Agent or any Lender (other than counsel fees and expenses) shall mean the
reasonable and documented out-of-pocket fees; and, with respect to the fees and
expenses of counsel, shall not include any fees or expenses of internal counsel
to the Administrative Agent or any Lender.


(h)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).


.
1.03    Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on
a Pro Forma Basis.



(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing





--------------------------------------------------------------------------------




the 2016 Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, (i) Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded, (ii) all liability amounts shall be determined excluding any
liability relating to any operating lease, all asset amounts shall be determined
excluding any right-of-use assets relating to any operating lease, all
amortization amounts shall be determined excluding any amortization of a
right-of-use asset relating to any operating lease, and all interest amounts
shall be determined excluding any deemed interest  comprising a portion of fixed
rent payable under any operating lease, in each case to the extent that such
liability, asset, amortization or interest pertains to an operating lease under
which the covenantor or a member of its consolidated group is the lessee and
would not have been accounted for as such under GAAP as in effect on December
31, 2015, and (iii) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under FASB ASC Topic
825 “Financial Instruments” (or any other financial accounting standard having a
similar result or effect) to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein. For purposes of determining the
amount of any outstanding Indebtedness, no effect shall be given to any election
by the Borrower to measure an item of Indebtedness using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (formerly known as FASB 159) or any similar accounting
standard).


(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Loan Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Borrower and the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the 2016 Financial Statements for
all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.


(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


(d)    Calculation of Financial Covenants on a Pro Forma Basis. Notwithstanding
the above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 8.11 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to any
Acquisition, Disposition or Recovery Event occurring during the applicable
period.







--------------------------------------------------------------------------------




.
1.04    Rounding.



Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number.


.
1.05    Times of Day.



Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


.
1.06    Letter of Credit Amounts.



Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


1.07    Rates.


Section 3.03 of this Agreement provides a mechanism for determining an
alternative rate of interest in the event that the London interbank offered rate
is no longer available or in certain other circumstances. The Administrative
Agent does not warrant or accept any responsibility for and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
"Eurodollar Rate" or with respect to any alternative or successor rate thereto,
or replacement rate therefor.


Article IV
ARTICLE II

Article V

Article VITHE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS


.
2.01    Revolving Loans.



(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.


(b)    Increases of the Aggregate Revolving Commitments. The Borrower shall have
the right, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate





--------------------------------------------------------------------------------




Revolving Commitments by up to $75,000,000 in the aggregate in one or more
increases from time to time at any time prior to the date that is six (6) months
prior to the Maturity Date then in effect, subject, however, in any such case,
to satisfaction of the following conditions precedent:


(i)    any such increase shall be in a minimum principal amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof;


(ii)    no Default or Event of Default shall exist before and immediately after
giving effect to such increase;


(iii)    no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;


(iv)    (1) any new Lender providing a Revolving Commitment in connection with
any increase in Aggregate Revolving Commitments shall join this Agreement by
executing such joinder documents reasonably satisfactory to the Borrower and the
Administrative Agent and/or (2) any existing Lender electing to increase its
Revolving Commitment shall have executed a commitment agreement reasonably
satisfactory to such existing Lender, the Borrower and the Administrative Agent;


(v)    any such increase in the Aggregate Revolving Commitments shall be subject
to receipt by the Administrative Agent of a certificate of each Loan Party dated
as of the date of such increase signed by a Responsible Officer of such Loan
Party, (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (y) certifying that, immediately
before and immediately after giving effect to such increase, the representations
and warranties contained in Article VI and the other Loan Documents shall be
true and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality, in which case, such
representation and warranty shall be true and correct in all respects after
giving effect to such materiality qualification) on and as of the date of such
increase in the Aggregate Revolving Commitments, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent any such representation and warranty is qualified by materiality, in
which case, such representation and warranty shall be true and correct in all
respects after giving effect to such materiality qualification) as of such
earlier date and (z) certifying that the Loan Parties shall be in compliance, on
a Pro Forma Basis after giving effect to the incurrence of any such increase in
the Aggregate Revolving Commitments, with the financial covenants set forth in
Section 8.11;


(vi)    to the extent that the joinder or commitment agreements described in
clause (iv) above provide for an applicable margin of, and/or commitment fee
for, additional Revolving Commitments greater than the Applicable Rate and/or
Commitment Fee with respect to the existing Revolving Commitments at such time,
the Applicable Rate and/or the Commitment Fee (as applicable) for the existing
Revolving Commitments shall be increased automatically (without the consent of
any Person) such that the Applicable Rate and/or the Commitment Fee (as
applicable) for such existing Revolving Commitments is not less than the
applicable margin and/or the commitment fee (as applicable) for such additional
Revolving Commitments;


(vii)    subject to clause (vi) above, the terms and conditions of any Loan
Document applicable to any increased Revolving Commitments shall be the same as
the terms and conditions applicable to the Revolving Commitments immediately
prior to giving effect to such increase;





--------------------------------------------------------------------------------






(viii)    if any Revolving Loans are outstanding at the time of the increase in
the Aggregate Revolving Commitments, the Borrower shall, if applicable, prepay
one or more existing Revolving Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its pro
rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans; provided, that, for the
avoidance of doubt, immediately after such prepayment, the Borrower shall
automatically borrow from such new or increased Revolving Commitments the exact
amount so prepaid such that the aggregate amount of Revolving Loans outstanding
immediately prior to such prepayment, and immediately after such borrowing,
shall be the same;


(ix)    None of the Lenders, the Administrative Agent and the Arranger shall
have any responsibility for arranging any such increase without such party’s
prior written agreement; and


(x)    The Letter of Credit Sublimit and the Swing Line Sublimit shall not be
increased as a result of any increase in the Aggregate Revolving Commitments
(without the consent of the Required Lenders and the L/C Issuer and/or Swing
Line Lender, as appropriate).


.
2.02    Borrowings, Conversions and Continuations of Loans.



(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of a Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the





--------------------------------------------------------------------------------




case of a Borrowing, each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice provided that if any Lender fails to remit such funds to
the Administrative Agent prior to such time, the Administrative Agent may elect
in its sole discretion to fund with its own funds such Lender’s Applicable
Percentage of such Loans on such borrowing date, and such Lender shall be
subject to the repayment obligation in Section 2.12(b). Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of PNC Bank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Loan Notice with respect to a Borrowing of Revolving Loans
is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings and second, shall be made available to the Borrower as
provided above.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. Upon the occurrence and during the continuance of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.


(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect.


(f)    This Section 2.02 shall not apply to Swing Line Loans.


.
2.03    Letters of Credit.



(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Revolving Commitment and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension





--------------------------------------------------------------------------------




so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof and shall be
deemed to be a Letter of Credit hereunder.


(ii)    The L/C Issuer shall not issue any Letter of Credit if:


(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the L/C Issuer and the Lenders (other than Defaulting Lenders)
holding a majority of the Revolving Credit Exposure (other than the Revolving
Credit Exposure with respect to any Defaulting Lender) have approved such expiry
date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the L/C Issuer and all the Lenders that
have Revolving Commitments have approved such expiry date.


(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any material
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;


(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;


(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to the L/C Issuer (in its sole discretion reasonably exercised)
with the Borrower or such Defaulting Lender to eliminate the L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to Section 2.15(b)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion reasonably exercised; or







--------------------------------------------------------------------------------




(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.


(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.


(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least three (3)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.







--------------------------------------------------------------------------------




(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or any Loan Party that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension.


(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business





--------------------------------------------------------------------------------




Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or any Loan Party that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.


(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided
that the Borrower has received notice of such payment by 11:00 a.m. on such
Honor Date, and if the Borrower receives notice of such payment after such time,
the Borrower shall make such payment not later than 11:00 a.m. on the Business
Day following receipt of such notice (together with interest thereon). If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
(other than delivery of a Loan Notice) cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in





--------------------------------------------------------------------------------




respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in





--------------------------------------------------------------------------------




its discretion), each Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing and the obligation of each Lender to make L/C Advances shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;


(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)    the failure of the Borrower or any other Person to comply with the
conditions set forth in Sections 2.02 or 5.02 or as otherwise set forth in this
Agreement for the making of a Loan, it being acknowledged that such conditions
are not required for the making of L/C Borrowings and the obligation of the
Lenders to make L/C Advances;







--------------------------------------------------------------------------------




(ix)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;


(x)    any failure by the L/C Issuer or any of its Affiliates to issue any
Letter of Credit in the form requested by the Borrower, unless the L/C Issuer
has received written notice from the Borrower of such failure within three
Business Days after the L/C Issuer shall have furnished such Borrower and the
Administrative Agent a copy of such Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice;


(xi)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or the
subsidiaries of the Borrower;


(xii)    any breach of this Agreement or any other Loan Document by any party
thereto;


(xiii)    the occurrence or continuance of a proceeding under any Debtor Relief
Law with respect to the Borrower or any subsidiary;


(xiv)    the fact that an Event of Default shall have occurred and be
continuing;


(xv)    the fact that the Letter of Credit Expiration Date shall have passed or
this Agreement or the Revolving Commitments hereunder shall have been
terminated; or


(xvi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence, bad faith or
willful misconduct; (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged (even if the L/C Issuer
or its Affiliates shall have been notified thereof); (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v)
errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such





--------------------------------------------------------------------------------




Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the L/C Issuer or its Affiliates, as applicable, including any act or
omission of any governing authority, and none of the above shall affect or
impair, or prevent the vesting of, any of the L/C Issuer's or its Affiliates
rights or powers hereunder. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(xvi) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct, bad faith or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer (i) may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason, (iii) may rely on any oral or other communication
believed in good faith by the L/C Issuer to have been authorized or given by or
on behalf of the applicant for a Letter of Credit, (iv) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the L/C Issuer; (v) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in anyway with the
relevant Letter of Credit; (vi) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vii) may settle or adjust any claim or demand made on the
L/C Issuer in any way related to any order issued at the applicant's request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit. The L/C Issuer shall
provide to the Administrative Agent a list of outstanding Letters of Credit
(together with type, amounts and denominated currency) issued by it on a monthly
basis. The L/C Issuer may send a Letter of Credit or conduct any communication
to or from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), such
Letter of Credit shall be subject either to the rules of the UCP or the rules of
ISP, as determined by the L/C Issuer. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Borrower for, and the L/C Issuer’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any Law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or in the
decisions,





--------------------------------------------------------------------------------




opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such Law or
practice.


(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Revolving Loans that are
Eurodollar Rate Loans times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand; and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in (x) with respect to PNC Bank in its capacity as L/C Issuer, the Fee
Letter and (y) with respect to each L/C Issuer other than PNC Bank, as set forth
in a written agreement between the Borrower and such Person, computed on the
amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the L/C Issuer, computed on the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate per annum specified in (x) with respect to
PNC Bank in its capacity as L/C Issuer, the Fee Letter and (y) with respect to
each L/C Issuer other than PNC Bank, as set forth in a written agreement between
the Borrower and such Person, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard out-of-pocket costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard out-of-pocket costs and charges are due and payable on demand
and are nonrefundable.


(j)    Conflict with Issuer Documents. The Borrower agrees to be bound by the
terms of the L/C Issuer’s application and agreement for Letters of Credit and
the L/C Issuer’s written regulations and customary practices relating to Letters
of Credit, though such interpretation may be different from the Borrower's own.
In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control.







--------------------------------------------------------------------------------




(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


.
2.04    Swing Line Loans.



(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion, cancelable
at any time for any reason whatsoever, make loans (each such loan, a “Swing Line
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swing Line
Loan, (A) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments and (B) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment, (ii) the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan
and (iii) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension
would reasonably be expected to have, Fronting Exposure. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone (and promptly
confirmed in writing) or (B) a Swing Line Loan Notice. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower at its office by either, at the option
of the Borrower, by crediting the





--------------------------------------------------------------------------------




account of the Borrower on the books of the Swing Line Lender in immediately
available funds or by wire transfer of such funds in accordance with
instructions provided by the Borrower.


(c)    Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m. on the day specified in
such Loan Notice (provided that such Lender receives such Loan Notice from the
Administrative Agent by 12:00 noon on such Business Day), whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim,





--------------------------------------------------------------------------------




recoupment, defense or other right that such Lender may have against the Swing
Line Lender, the Borrower, any Subsidiary or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02 (other than receipt of a Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


.
2.05    Prepayments.



(a)    Voluntary Prepayments of Loans.


(i)    Revolving Loans. The Borrower may, upon delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each





--------------------------------------------------------------------------------




such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.


(ii)    Swing Line Loans. The Borrower may, upon delivery to the Swing Line
Lender of a Notice of Loan Prepayment (with a copy to the Administrative Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.


(iii)     Notwithstanding anything herein to the contrary, the Borrower may
rescind any notice of prepayment under this Section 2.05(a) if such prepayment
would have resulted from the refinancing of all or a portion of the Loans, which
refinancing shall not be consummated or shall otherwise be delayed.


(b)    Mandatory Prepayments of Loans.


(i)    Revolving Commitments. If for any reason the Total Revolving Outstandings
at any time exceed the Aggregate Revolving Commitments then in effect, the
Borrower shall immediately prepay Revolving Loans and/or Swing Line Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving Loans and Swing Line Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.


(ii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied first, ratably to the L/C
Borrowings and the Swing Line Loans, second, to the outstanding Revolving Loans,
and, third, to Cash Collateralize the remaining L/C Obligations. Within the
parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurodollar Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.05(b) shall be
subject to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.


.
2.06    Termination or Reduction of Aggregate Revolving Commitments.



The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $500,000 or any whole
multiple of $500,000 in excess thereof, (iii) the Borrower shall





--------------------------------------------------------------------------------




not terminate or reduce the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments and (iv) if, after
giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments. Any reduction of the Aggregate Revolving Commitments
shall be applied to the Revolving Commitment of each Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination. Notwithstanding anything herein to the
contrary, the Borrower may rescind any notice of termination of Aggregate
Revolving Commitments under this Section 2.06 if such termination would have
resulted from the refinancing of all or a portion of the Loans, which
refinancing shall not be consummated or shall otherwise be delayed.


.
2.07    Repayment of Loans.



(a)    Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date, unless accelerated sooner pursuant to Section 9.02, the aggregate
principal amount of all Revolving Loans outstanding on such date.


(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date unless accelerated sooner pursuant to
Section 9.02.


.
2.08    Interest.



(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.


(b)    (i)    If any amount payable by the Borrower under any Loan Document is
not paid when due (after giving effect to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, then such unpaid amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.







--------------------------------------------------------------------------------




.
2.09    Fees.



In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (i) the Applicable
Rate times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (A) the Outstanding Amount of Revolving Loans and
(B) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.15. For the avoidance of doubt, the Outstanding Amount of Swing
Line Loans shall not be counted towards or considered usage of the Aggregate
Revolving Commitments for purposes of determining the Commitment Fee. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period; provided, that (A) no Commitment Fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (B) subject to Section 2.15, any Commitment Fee accrued with respect
to the Revolving Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender. The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(b)    Other Fees.


(i)    The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.



(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage





--------------------------------------------------------------------------------




Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall promptly and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Agreement. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Revolving Commitments and the repayment of all other Obligations hereunder.


.
2.11    Evidence of Debt.



(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


.
2.12    Payments Generally; Administrative Agent’s Clawback.



(a)    General. All payments to be made by the Borrower or any other Loan Party
shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Except as set forth in the definition
of “Interest Period”, if any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following





--------------------------------------------------------------------------------




Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
applicable conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance





--------------------------------------------------------------------------------




with the terms hereof, the Administrative Agent promptly shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


.
2.13    Sharing of Payments by Lenders.



If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


.
2.14    Cash Collateral.



(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter





--------------------------------------------------------------------------------




of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 9.02(c) or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within two (2)
Business Days (in all other cases) following any request by the Administrative
Agent or the L/C Issuer provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section 2.15(b)
and any Cash Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest (subject to Liens permitted under Section 8.01(m)) in all Cash
Collateral, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuer as herein provided
(other than Liens permitted under Section 8.01(m)), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (provided that if the Cash Collateral is more than the
Minimum Collateral Amount, upon the request of the Borrower, the Administrative
Agent will promptly pay, provide or distribute to the Borrower a portion of the
Cash Collateral equal to the amount of such excess or surplus). All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent or an Affiliate thereof. The Borrower shall pay on demand
therefor from time to time all customary and reasonable account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
.



.2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:





--------------------------------------------------------------------------------






(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as reasonably determined
by the Administrative Agent; fifth, if so reasonably determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Revolving Commitments
hereunder without giving effect to Section 2.15(b). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(iii)    Certain Fees.


(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).







--------------------------------------------------------------------------------




(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.15(b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.


(b)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (x) the applicable conditions set forth in Section 5.02 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(c)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.15(b) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.


(d)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may reasonably determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section 2.15(b)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.







--------------------------------------------------------------------------------




(a)(e)    New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the L/C Issuer shall not be
required to issue, extend, increase, reinstate or renew any letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.


    
Article VII
ARTICLE III

Article VIII

Article IXTAXES, YIELD PROTECTION AND ILLEGALITY


.
3.01    Taxes.

(a)

(b)(a)    Defined Terms. For purposes of this Section 3.01, the term “applicable
Law” includes FATCA and the term “Lender” includes any L/C Issuer.


(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (f) below.


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (f) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made for Indemnified Taxes.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (f) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this





--------------------------------------------------------------------------------




Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made for
Indemnified Taxes.


(c)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (b) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(d)    Tax Indemnifications.


(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(except for any penalties or interest with respect to such Indemnified Taxes
that are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of the Administrative Agent, any Lender or the L/C Issuer),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(d)(ii) below.


(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(e)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative





--------------------------------------------------------------------------------




Agent or the Administrative Agent shall deliver to such Loan Party, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Loan Party or the Administrative Agent, as the case may be.


(f)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), 3.01(f)(ii)(B) and 3.01(f)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W-8ECI;





--------------------------------------------------------------------------------




(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
3.01-2 or Exhibit 3.01-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
3.01-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.





--------------------------------------------------------------------------------






(g)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund (including any application or carryover of such
refund amount to reduce any amount otherwise payable to the refunding
Governmental Authority) of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.


(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.


.
3.02    Illegality.



If any Lender determines in good faith that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to perform any of its obligations hereunder or to make,
maintain or fund or charge interest with respect to any Credit Extension, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue





--------------------------------------------------------------------------------




to maintain such Eurodollar Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted, together with any
additional amounts required pursuant to Section 3.05.


.
3.03    Inability to Determine Rates.



(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, if the Administrative Agent determines that a
Benchmark Transition Event or an Early Opt-in Event has occurred, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Rate with a Benchmark Replacement; and any such amendment will become
effective at 5:00 p.m. New York City time on the fifth (5th) Business Day after
the Administrative Agent has provided such proposed amendment to all Lenders, so
long as the Administrative Agent has not received, by such time, written notice
of objection to such amendment from Lenders comprising the Required Lenders.
Until the Benchmark Replacement is effective, each advance, conversion and
renewal of a Eurodollar Rate Loan will continue to bear interest with reference
to the Eurodollar Rate; provided, however, during a Benchmark Unavailability
Period, (i) any pending selection of, conversion to or renewal of a Eurodollar
Rate Loan that has not yet gone into effect shall be deemed to be a selection
of, conversion to or renewal of the Base Rate Option with respect to such Loan,
(ii) all outstanding Eurodollar Rate Loans shall automatically be converted to
the Base Rate Option at the expiration of the existing Interest Period (or
sooner, if the Administrative Agent cannot continue to lawfully maintain such
affected Eurodollar Rate Loans), and (iii) the component of the Base Rate based
upon the Eurodollar Rate will not be used in any determination of the Base Rate.


(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) the
implementation of any Benchmark Replacement, (ii) the effectiveness of any
Benchmark Replacement Conforming Changes, and (iii) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
3.03 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03.


.
3.04    Increased Costs.



(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or





--------------------------------------------------------------------------------




credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate) or the L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased





--------------------------------------------------------------------------------




costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


.
3.05    Compensation for Losses.



Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13.


Such loss, cost or expense shall be limited to the actual loss, cost or expense
arising from any actual liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary and
reasonable administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.


.
3.06    Mitigation of Obligations; Replacement of Lenders.



(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer, as applicable,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender or the L/C Issuer, as applicable, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer, as the case may be, to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental





--------------------------------------------------------------------------------




Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.


.
3.07    Survival.



All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.


Article X
ARTICLE IV

Article XI

Article XIIGUARANTY


.
4.01    The Guaranty.



Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the L/C Issuer, the Lenders and each other holder of
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations is not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.


.
4.02    Obligations Unconditional.



The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than the defense that the
Loans have been paid in full), it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations (other than (x) contingent indemnification or
reimbursement obligations for which no claim has been asserted, (y) obligations
and liabilities under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (z) Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made or that have been
Cash





--------------------------------------------------------------------------------




Collateralized in the amount of the Minimum Collateral Amount) have been paid in
full and the Revolving Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by Law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;


(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or


(e)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever (other than any notices required to be delivered pursuant to the
terms of the Loan Documents) and any requirement that the Administrative Agent
or any other holder of the Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents or any other document
relating to the Obligations or against any other Person under any other
guarantee of, or security for, any of the Obligations.


.
4.03    Reinstatement.



The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented out-of-pocket costs and expenses (including the
fees, charges and disbursements of one primary outside counsel and one local
counsel in each relevant jurisdiction for the Administrative Agent and the
holders of the Obligations taken as a whole and, in the case of an actual or
potential conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Administrative Agent and/or holder(s) of
the Obligations similarly situated taken as a whole) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.







--------------------------------------------------------------------------------




.
4.04    Certain Additional Waivers.



Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


.
4.05    Remedies.



The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.
.



.4.06    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations (other than (x) contingent indemnification
or reimbursement obligations for which no claim has been asserted, (y)
obligations and liabilities under Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements as to which arrangements reasonably satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made and (z)
Letters of Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made or that have been
Cash Collateralized in the amount of the Minimum Collateral Amount) have been
paid in full and the Revolving Commitments have terminated.


.
4.07    Guarantee of Payment; Continuing Guarantee.



The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.


.
4.08    Keepwell.



Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable Debtor Relief Laws, and not for
any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 4.08 shall remain in full force and





--------------------------------------------------------------------------------




effect until the Obligations (other than (x) contingent indemnification or
reimbursement obligations for which no claim has been asserted, (y) obligations
and liabilities under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (z) Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made or that have been
Cash Collateralized in the amount of the Minimum Collateral Amount) have been
paid and performed in full. Each Loan Party intends this Section 4.08 to
constitute, and this Section 4.08 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of the Commodity Exchange Act.


.
4.09    Appointment of Borrower.



Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.




Article XIII
ARTICLE V

Article XIV

Article XVCONDITIONS PRECEDENT TO CREDIT EXTENSIONS


.
5.01    Conditions of Effectiveness.



This Agreement shall be effective upon satisfaction of the following conditions
precedent in each case in a manner reasonably satisfactory to the Administrative
Agent and each Lender:


(a)    Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and each Note requested by any Lender, each
properly executed by a Responsible Officer of the signing Loan Party (or the
general partner thereof).


(b)    Opinions of Counsel. Receipt by the Administrative Agent of reasonably
satisfactory opinions of legal counsel to the Loan Parties (including, to the
extent required, local counsel to the Loan Parties), addressed to the
Administrative Agent and each Lender, dated as of the Closing Date.


(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:


(i)    copies of the Organization Documents of each Loan Party certified, in the
case of each certificate of limited partnership, certificate of formation or
certificate of incorporation, to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party (or its general partner) to be true and
correct as of the Closing Date;





--------------------------------------------------------------------------------






(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.


(d)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents.


(e)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower as of the Closing Date
certifying that the conditions specified in Sections 5.02(a) and (b) have been
satisfied as of the Closing Date.


(f)    Refinance of Existing Indebtedness. The Borrower and its Subsidiaries
shall have repaid all outstanding Indebtedness (other than Indebtedness
permitted under Section 8.03) (the “Existing Indebtedness”) excluding unasserted
contingent indemnification or reimbursement obligations not then due and owing,
and terminated all commitments to extend credit with respect to the Existing
Indebtedness, and all Liens securing the Existing Indebtedness shall have been
released.


(g)    Fees. Receipt by the Administrative Agent, the Arranger and the Lenders
of any fees required to be paid on or before the Closing Date.


(h)    Attorney Costs. The Borrower shall have paid all reasonable and
documented out-of-pocket fees, charges and disbursements of outside counsel to
the Administrative Agent and Arranger (directly to such counsel if requested by
the Administrative Agent and/or the Arranger) to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower, the Administrative Agent and the
Arranger).


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.







--------------------------------------------------------------------------------




.
5.02    Conditions to all Credit Extensions.



The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:


(a)    The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality, in which case, such
representation and warranty shall be true and correct in all respects after
giving effect to such materiality qualification) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects after giving effect to such
materiality qualification) as of such earlier date.


(b)    No Default shall exist at the time of or would result from such proposed
Credit Extension or from the application of the proceeds thereof.


(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof (except as otherwise provided in Section 2.03(c)(i)
and Section 2.04(c)(i)).


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


Article XVI
ARTICLE VI

Article XVII

Article XVIIIREPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:


.
6.01    Existence, Qualification and Power.



The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.







--------------------------------------------------------------------------------




.
6.02    Authorization; No Contravention.



The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Permitted
Lien) under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in each case referred to in clause (b) and (c), to the extent that such
conflict, breach, creation, payment or violation could not reasonably be
expected to have a Material Adverse Effect.


.
6.03    Governmental Authorization; Other Consents.



No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect, (ii) filings to perfect the Liens created by the Collateral Documents
after any Collateral Grant Date and prior to any Collateral Release Date, and
(iii) such approvals, consents, exemptions, authorizations, actions, notices or
filings that the failure to obtain could not reasonably be in expected to have a
Material Adverse Effect.


.
6.04    Binding Effect.



Each Loan Document, when delivered hereunder, has been duly executed and
delivered by each Loan Party that is party thereto. Each Loan Document
constitutes a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party that is party thereto in accordance
with its terms (subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar laws affecting the enforceability of
creditors rights generally and to the effect of general principles of equity
which may limit the availability of equitable remedies whether in a proceeding
at law or in equity).


.
6.05    Financial Statements; No Material Adverse Effect.



(a)    The 2016 Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the last day of
the period covered thereby and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.


(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
last day of the period covered thereby and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments;


(c)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes to such financial statements) the





--------------------------------------------------------------------------------




consolidated and consolidating financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries as of the dates thereof and for
the periods covered thereby.


(d)    Since the date of the 2016 Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.


.
6.06    Litigation.



There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Subsidiary or against any of their
properties or revenues that, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.


.
6.07    No Default.



(a)    Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.


(b)    No Default has occurred and is continuing.


.
6.08    Ownership of Property; Liens.



Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for Permitted Liens and
for such defects in title as could not reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is not subject
to any Liens other than Permitted Liens.


.
6.09    Environmental Compliance.



Except as could not reasonably be expected to have a Material Adverse Effect:


(a)    Each of the Borrower and its Subsidiaries is in compliance with
Environmental Laws applicable to the facilities and real properties owned,
leased or operated by the Borrower or any Subsidiary (the “Facilities”) or
applicable to the businesses operated by the Borrower or any Subsidiary (the
“Businesses”), and there is no current violation of any Environmental Law by the
Borrower or any Subsidiary with respect to the Facilities or the Businesses,
and, to the knowledge of the Responsible Officers of the Loan Parties, there are
no present conditions at the Facilities or related to the Businesses that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under any applicable Environmental Laws.


(b)    Neither the Borrower nor any Subsidiary, nor, to the knowledge of the
Responsible Officers of the Loan Parties, any other Person, has caused any of
the Facilities to contain, or to have previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted an unresolved violation by the Borrower or any
Subsidiary of, or could reasonably be expected to give rise to liability of the
Borrower or any Subsidiary under, Environmental Laws.







--------------------------------------------------------------------------------




(c)    Neither the Borrower nor any Subsidiary has received any written or
unequivocal verbal notice of, or written inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses that
is unresolved, nor to the knowledge of the Responsible Officers of the Loan
Parties, is any such notice being threatened.


(d)    Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.


(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or, to the knowledge of the Responsible Officers of the Loan Parties, will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other governmental orders, or other
administrative or judicial requirements (outside the ordinary course of
compliance with Environmental Law applicable to the Borrower and any Subsidiary)
outstanding under any Environmental Law with respect to the Borrower, any
Subsidiary, the Facilities or the Businesses.


(f)    There has been no release or threat of release of Hazardous Materials at
or from the Facilities by the Borrower or any Subsidiary or, to the knowledge of
the Responsible Officers of the Loan Parties, by any other person, or arising
from or related to the operations (including disposal) of the Borrower or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could reasonably
be expected to give rise to liability under Environmental Laws.


.
6.10    Insurance.



The properties of the Borrower and its Subsidiaries are insured with insurance
companies not Affiliates of the Borrower that the Borrower has reasonably
determined are financially sound and reputable, in such amounts, with such
deductibles and covering such risks as the Borrower has reasonably determined as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. If at any time any owned real property is pledged as collateral
hereunder, the Borrower shall and shall cause each appropriate Loan Party to (A)
maintain, if available, fully paid flood hazard insurance on all real property
that is located in a special flood hazard area and that constitutes collateral
hereunder, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994, the Federal Flood Disaster Protection Act and
rules and regulations promulgated thereunder or as otherwise required by the
Administrative Agent or any Lender, (B) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (C) furnish to the
Administrative Agent prompt written notice of any re-designation of any such
improved real property into or out of a special flood hazard area.


.
6.11    Taxes.



The Borrower and its Subsidiaries have filed all federal and state income tax
returns and reports required to be filed, and have paid all federal and state
income taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except





--------------------------------------------------------------------------------




those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
the Borrower nor any Subsidiary is party to any tax sharing agreement.


.
6.12    ERISA Compliance.



(a)(a)    Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws,
except as would not have a Material Adverse Effect. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code, or an application for
such a letter is currently being processed by or will timely be submitted to the
IRS. To the knowledge of the Loan Parties, nothing has occurred that would
reasonably be expected to have an adverse effect on such letter, except as would
not have a Material Adverse Effect.


(b)(b)    There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.


(c)(c)    Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that is subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.


(d)(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Second Amendment
Effective Date, those listed on Schedule 6.12 hereto and (ii) thereafter,
Pension Plans not otherwise prohibited by this Agreement.


(e)    The Borrower represents and warrants as of the First Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to the Borrower’s entrance into, participation in,





--------------------------------------------------------------------------------




administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments or this Agreement.


.
6.13    Subsidiaries.



Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (a) jurisdiction of organization, (b)
number of shares of each class of Equity Interests outstanding, and (c) number
and percentage of outstanding shares of each class owned (directly or
indirectly) by the Borrower or any Subsidiary. The outstanding Equity Interests
of each Subsidiary are validly issued, fully paid and, to the extent applicable,
non‑assessable.


.
6.14    Use of Proceeds; Margin Regulations; Investment Company Act.



(a)    The proceeds of all Credit Extensions have been used for the purposes set
forth in Section 7.11.


(b)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.


(c)    None of the Loan Parties and their Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.


.
6.15    Disclosure.



No written report, financial statement, certificate or other information (other
than projections, pro forma financial information and information of a general
economic or industry nature) (taken as a whole) furnished (in writing) by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading; provided that, it is
understood and agreed that for purposes of this Section 6.15, such reports,
statements, certificates and information shall not include projections, pro
forma financial information or any information of a general economic or industry
nature. With respect to projected financial information, pro forma financial
information and information of a general economic or industry nature, the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time delivered or furnished to
the Administrative Agent or the Arranger, it being understood and recognized by
the Administrative Agent, L/C Issuer, Swing Line Lender and the Lenders, that
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by such projections may differ from
the projected results.







--------------------------------------------------------------------------------




.
6.16    Compliance with Laws.



Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


.
6.17    Intellectual Property; Licenses, Etc.



Except to the extent it would not reasonably be expected to result in a Material
Adverse Effect, the Borrower and its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted. Set forth on Schedule 6.17
is a list of (i) all IP Rights registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
that as of the Closing Date a Loan Party owns and (ii) all material licenses
under which a Borrower or any Subsidiary has been granted exclusive rights by a
third party to IP Rights registered with the United States Copyright Office or
the United States Patent and Trademark Office as of the Closing Date (excluding
licenses for off-the-shelf software). Except for such claims and infringements
that would not reasonably be expected to have a Material Adverse Effect, no
claim has been asserted and is pending by any Person before any court or
Governmental Authority challenging or questioning the use of any IP Rights by
the Borrower or any Subsidiary or the validity or effectiveness of any IP Rights
owned by a Borrower or any Subsidiary, and, to the knowledge of the Responsible
Officers of the Loan Parties, the use of any IP Rights by the Borrower or any
Subsidiary, the granting of a right or a license in respect of any IP Rights
from the Borrower or any Subsidiary does not infringe on any rights of any other
Person. As of the Closing Date, none of the IP Rights owned by any Loan Party is
subject to any exclusive licensing agreement or similar arrangement except as
set forth on Schedule 6.17.


.
6.18    Solvency.



The Loan Parties (a) are Solvent on a consolidated basis and (b) do not intend,
in any transaction contemplated by any Loan Document, to hinder, delay or
defraud either present or future creditors or any other person to which such
Person is or will become, through such transaction, indebted.


.
6.19    Business Locations; Taxpayer Identification Number.



Set forth on Schedule 6.19-1 is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date
(identifying whether such real property is owned or leased and which Loan Party
owns or leases such real property). Set forth on Schedule 6.19-2 is the chief
executive office, U.S. tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date. The exact legal
name and state of organization of each Loan Party as of the Closing Date is as
set forth on the signature pages hereto. Except as set forth on Schedule 6.19-3,
as of the Closing Date, no Loan Party has during the five years preceding the
Closing Date (i) changed its legal name, (ii) changed its state of formation, or
(iii) been party to a merger, consolidation or other change in structure.


.
6.20    OFAC.



Neither the Borrower nor any Subsidiary, nor, to the knowledge of the Borrower
and its Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or





--------------------------------------------------------------------------------




is owned or controlled by one or more individuals or entities that are (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets, or any similar list enforced by any other relevant sanctions
authority or (iii) located, organized or resident in a Designated Jurisdiction.
The Borrower and its Subsidiaries have conducted their businesses in compliance
with all applicable Sanctions and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Sanctions.


.
6.21    Patriot Act; Anti-Corruption Laws.



(a)    Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


(b)    The Loan Parties and their Subsidiaries have conducted their businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions to the extent applicable based on the Loan Parties’ and their
Subsidiaries’ business and international activities (if any), and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.


.
6.22    Anti-Money Laundering Laws.



None of the Loan Parties (a) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable Law (collectively, “Anti-Money Laundering Laws”),
(b) has been assessed civil penalties under any Anti-Money Laundering Laws or
(c) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. Each Loan Party has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable Law),
to ensure that such Loan Party and its Subsidiaries each is and will continue to
be in compliance with all applicable current and future Anti-Money Laundering
Laws.


.
6.23    EEA Financial Institution.



No Loan Party is an EEA Financial Institution.


.
6.24    Covered Entities.

(i)

(ii)    No Loan Party is a Covered Entity.


.
6.25    Beneficial Ownership Certification.



The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.







--------------------------------------------------------------------------------




.
6.26    Perfection of Security Interests in the Collateral.



At all times after any Collateral Grant Date and prior to any Collateral Release
Date, and except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, the Collateral Documents providing for the grant of security
interests or Liens upon personal property of the Loan Parties create in favor of
the Administrative Agent for the benefit of the holders of the Obligations valid
security interests in, and Liens on, the Collateral purported to be covered
thereby, which security interests and Liens are perfected security interests and
Liens, prior to all other Liens other than Permitted Liens (or, upon (i) the
filing of appropriate UCC financing statements in the applicable financing
offices and payment of applicable filing fees, and (ii) the taking possession or
control by the Administrative Agent of Collateral with respect to which a
security interest may be perfected only by possession or control).


Article XIX
ARTICLE VII

Article XX

Article XXIAFFIRMATIVE COVENANTS


So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than (x)
contingent indemnification or reimbursement obligations for which no claim has
been asserted, (y) obligations and liabilities under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made and (z) Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been made
or that have been Cash Collateralized in the amount of the Minimum Collateral
Amount), the Loan Parties shall and shall cause each Subsidiary to:


.
7.01    Financial Statements.



Deliver to the Administrative Agent for further prompt distribution to each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:


(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2017, a consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and in the case of such
consolidated statements audited and accompanied by a report and opinion of
Deloitte & Touche LLP or another independent certified public accountant of
nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, and in the case of such consolidating statements certified
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower (or its general partner) to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Borrower and its Subsidiaries;


(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ending June 30, 2017, a
consolidated and consolidating balance sheet of the Borrower and





--------------------------------------------------------------------------------




its Subsidiaries as at the end of such fiscal quarter, the related consolidated
and consolidating statements of income or operations for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, and the related
consolidated and consolidating statements of changes in shareholders’ equity and
cash flows for the portion of the Borrower’s fiscal year then ended, in each
case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and in the case of
such consolidated statements certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower (or its general
partner) as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, and in the case of such consolidating
statements certified by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower (or its general partner) to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and


(c)    as soon as available, but in any event within thirty (30) days after the
end of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2017, forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent, of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).


As to any information contained in materials furnished pursuant to Section
7.02(c), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 7.01(a) or 7.01(b) at the times specified
therein.


.
7.02    Certificates; Other Information.



Deliver to the Administrative Agent for further distribution to each Lender, in
form and detail reasonably satisfactory to the Administrative Agent:


(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (or its general partner) (which delivery may, unless the Administrative
Agent requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);


(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication (to the
extent the same would be required to be delivered to stockholders of a public
corporation pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, assuming that such Loan Party were a public corporation for purposes of
determining this disclosure standard) sent to the equityholders of the Borrower,
and copies of all annual, regular, periodic and special reports and registration
statements which the Borrower or any Subsidiary may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;





--------------------------------------------------------------------------------






(c)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations (in each case to
the extent not client-attorney privileged communication) submitted to the board
of directors (or the audit committee of the board of directors) of the Borrower
by independent accountants in connection with the accounts or books of the
Borrower or any Subsidiary, or any audit of any of them;


(d)    promptly, and in any event within five (5) Business Days after receipt
thereof by the Borrower or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any Subsidiary;


(e)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act;


(f)    to the extent any Loan Party qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Loan Party that would result in a change to the list of beneficial owners
identified in such certification;


(g)    promptly, and in any event within five (5) Business Days following the
making of any Restricted Payment by the Borrower (other than any Permitted Tax
Distribution) or the consummation of any Permitted Acquisition by the Borrower
or any Subsidiary, in each case occurring after the Second Amendment Effective
Date, written notice of such Restricted Payment or Permitted Acquisition as the
case may be; and


(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) (who will notify each
Lender) of the posting of any such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information





--------------------------------------------------------------------------------




provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”


.
7.03    Notices.



Promptly notify the Administrative Agent and each Lender of:


(a)    the occurrence of any Default (provided that if such Default is
subsequently cured within the time periods set forth herein, the failure to
provide notice of such Default shall not itself result in an Event of Default
hereunder).


(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.


(c)    without limiting the generality of the foregoing, the occurrence of any
ERISA Event that has resulted or could reasonably be expected to result in a
Material Adverse Effect.


(d)    any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b).


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.


.
7.04    Payment of Taxes.



Pay and discharge as the same shall become due and payable all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.







--------------------------------------------------------------------------------




.
7.05    Preservation of Existence, Etc.



(a)    In the case of Borrower and any Material Subsidiary, preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
8.04 or 8.05.


(b)    In the case of Borrower and any Material Subsidiary, preserve, renew and
maintain in full force and effect its good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
8.04 or 8.05.


(c)    In the case of Borrower and any Material Subsidiary, take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


(d)    In the case of Borrower and any Material Subsidiary, preserve or renew
all of its IP Rights, the non-preservation or non-renewal of which could
reasonably be expected to have a Material Adverse Effect.


.
7.06    Maintenance of Properties.



(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.


(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


.
7.07    Maintenance of Insurance.



(a)    Maintain with insurance companies not Affiliates of the Borrower that the
Borrower reasonably determines are financially sound and reputable, insurance
with respect to its properties and business against loss or damage as the
Borrower reasonably determines to be of the kinds customarily insured against by
Persons engaged in the same or similar business and owning similar properties in
locations where the Borrower or any of its Subsidiaries operates, of such types,
with such deductibles and in such amounts as the Borrower reasonably determines
are customarily carried under similar circumstances by such other Persons.


(b)    Promptly after any Collateral Grant Date and prior to any Collateral
Release Date, cause the Administrative Agent and its successors and/or assigns
to be named as lender’s loss payee as its interest may appear, and/or additional
insured with respect to any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause each provider of any such
insurance to agree, by endorsement upon the policy or policies issued by it or
by independent instruments furnished to the Administrative Agent, that it will
give the Administrative Agent thirty (30) days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled. For purposes of clarity, the requirements
under this Section 7.07(b) shall apply only on and after any Collateral Grant
Date until the immediate next occurrence of a Collateral Release Date, if any.







--------------------------------------------------------------------------------




.
7.08    Compliance with Laws.



Comply with the requirements of all Laws (including Environmental Laws) and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


.
7.09    Books and Records.



(a)    Maintain proper books of record and account, in which full, true and
correct entries in material conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be.


(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.


.
7.10    Inspection Rights.



Permit representatives and independent contractors of the Administrative Agent,
and the representatives of any Lender accompanying the representatives and/or
independent contractors of the Administrative Agent, to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and, so long as a Responsible
Officer of the Borrower (who shall make himself or herself promptly available
upon request) is present, to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default has occurred and is
continuing the Administrative Agent (or any of its respective representatives or
independent contractors), and the representatives of any Lender accompanying the
representatives and/or independent contractors of the Administrative Agent, may
do any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice; and provided, further, that
notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, such visits and inspections shall not occur more than once per
calendar year.


.
7.11    Use of Proceeds.



Use the proceeds of the Credit Extensions to (a) refinance the Existing
Indebtedness (including continuation of the Existing Letters of Credit) and (b)
for working capital, capital expenditures, Permitted Acquisitions and other
lawful corporate, limited liability company and/or partnership purposes,
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any Law or of any Loan Document.


.
7.12    Additional Guarantors.



Within forty-five (45) days (or such later date as the Administrative Agent may
agree in its sole discretion) after any Person becomes a Domestic Subsidiary
(other than any Excluded Subsidiary), cause such Person to (a) become a
Guarantor by executing and delivering to the Administrative Agent a Guarantor
Joinder Agreement and (b) deliver to the Administrative Agent such Organization
Documents, customary resolutions and customary opinions of counsel (which shall
cover, among other things, the legality, validity,





--------------------------------------------------------------------------------




binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.


.
7.13    Anti-Corruption Laws.



Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions and with all
applicable Sanctions, and maintain policies and procedures designed to promote
and achieve compliance with such laws and Sanctions.
.
7.14    Covenant to Give Security.



Within thirty (30) days (or such later date as the Administrative Agent may
agree in its sole discretion) after the end of any fiscal quarter in which the
Borrower’s Consolidated Leverage Ratio is greater than or equal to 3.5:1.0 (any
such date, the “Collateral Grant Date”), cause each Loan Party to:
(a)(a)    Personal Property. Cause certain of its tangible and intangible
personal property now owned or hereafter acquired by it (in each case other than
Excluded Property) to be subject from each Collateral Grant Date until the
immediate next applicable Collateral Release Date, perfected Lien (subject to
Permitted Liens to the extent permitted by the Loan Documents) in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations pursuant to the terms and conditions of a security agreement or any
other Collateral Document. Each Loan Party shall provide opinions of counsel and
any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent.
(b)(b)    Further Assurances. At any time upon request of the Administrative
Agent, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may
reasonably deem necessary to maintain in favor of the Administrative Agent, for
the benefit of the Secured Parties, Liens and insurance rights on the Collateral
that are duly perfected in accordance with the requirements of, or the
obligations of the Loan Parties under, the Loan Documents and all applicable
Laws.
Notwithstanding the foregoing, the Administrative Agent shall release the Liens
granted pursuant to this Section 7.14 upon achievement of a Consolidated
Leverage Ratio less than 2.00:1.0 as set forth in the most recent Compliance
Certificate that has been delivered pursuant to Section 7.02(a) upon the written
request of the Borrower (the “Collateral Release Date”); provided, that, to the
extent the Borrower must re-grant a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties after the Collateral Realease Date, such
grant shall be made as provided in this Section 7.14.


Article XXII
ARTICLE VIII

Article XXIII

Article XXIVNEGATIVE COVENANTS


So long as any Lender shall have any Revolving Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than (x)
contingent indemnification or reimbursement obligations for which no claim has
been asserted, (y) obligations and liabilities under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made and (z) Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been made
or that have been Cash Collateralized in the amount of the Minimum Collateral
Amount), no Loan Party shall, nor shall it permit any Subsidiary to:





--------------------------------------------------------------------------------






.
8.01    Liens.



Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens existing on the Closing Date and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased;


(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by reasonable and appropriate responses and/or proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;


(d)    Liens of landlords, carriers, warehousemen, mechanics, materialmen and
repairmen and other like Liens arising in the ordinary course of business,
provided that such Liens secure only amounts not overdue for more than thirty
(30) days or, if overdue for more than thirty (30) days, are being contested in
good faith by reasonable and appropriate responses and/or proceedings diligently
conducted for which adequate reserves determined in accordance with GAAP have
been established;


(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
revenue bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;


(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, do not materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;


(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);


(i)    Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within ninety (90) days after the acquisition
thereof;


(j)    leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any Subsidiary;


(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;







--------------------------------------------------------------------------------




(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(m)    bankers’ liens and normal and customary rights of setoff upon deposits of
cash in favor of banks or other depository institutions;


(n)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;


(o)    Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;


(p)    Liens securing Indebtedness permitted under Section 8.03(g);


(q)    Liens of sellers of goods to the Borrowers and any of their Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;


(r)    Liens securing Indebtedness permitted under Section 8.03(k) and (m);


(s)    licenses and sublicenses of intellectual property granted in the ordinary
course of business;


(t)    Liens under the Indenture;


(u)    Liens securing Guaranteed Hedge Agreements and Guaranteed Cash Management
Agreements; and


(v)    other Liens of a nature not contemplated in the foregoing clauses
securing Indebtedness in an amount not to exceed, with respect to the Loan
Parties and their Subsidiaries, $1,000,000 in the aggregate at any time
outstanding.


Notwithstanding anything to the contrary in this Section 8.01 or in any other
Loan Document, in no event shall the Loan Parties create, incur, assume or
suffer to exist any Lien upon any mineral right or mining reserve owned or held
by any of the Loan Parties, whether owned or leased by virtue of deed, contract
or otherwise, other than a Lien permitted under clause (c), (d), (g), (o) or (v)
of this Section 8.01.


.
8.02    Investments.



Make any Investments, except:


(a)    Investments in the form of cash or Cash Equivalents;


(b)    Investments outstanding on the Closing Date and set forth in Schedule
8.02 and any renewals, refinancing, amendments, replacements or extensions
thereof that do not increase the amount thereof;


(c)    (i) Investments in any Person that is a Loan Party prior to giving effect
to such Investment and (ii) Investments by a Loan Party or any Subsidiary of a
Loan Party in any Person





--------------------------------------------------------------------------------




that is not a Loan Party, provided that the aggregate amount of all such
Investments does not exceed $1,000,000 in the aggregate during the term of this
Agreement;


(d)    Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;


(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f)    Guarantees permitted by Section 8.03;


(g)    Permitted Acquisitions; provided, Permitted Acquisitions shall only be
permitted if (x) the Consolidated Leverage Ratio was less than 2.50:1.0 as
indicated in the most recent Compliance Certificate which has been delivered
pursuant to Section 7.02(a), and (y) the Consolidated Leverage Ratio would be
less than 2.50:1.0 on a Pro Forma Basis after giving effect to such Permitted
Acquisition;


(h)    lease, utility and similar deposits made in the ordinary course of
business of the Borrower and its Subsidiaries, including investments consisting
of pledges and deposits permitted under Section 8.01(f);


(i)    contingent obligations with respect to any Swap Contract or hedging
agreements otherwise permitted by this Agreement;


(j)    loans or advances to customers of the Borrower or any Subsidiary in an
aggregate amount not to exceed $250,000 at any one time outstanding;


(k)    loans or advances to employees, officers and directors for business,
travel and entertainment expenses in the ordinary course of business consistent
with past practice;


(l)    prepaid expenses in the ordinary course of business consistent with past
practice;


(m)     the creation of new Subsidiaries so long as the formation of such
Subsidiary has complied with the requirements of Sections 7.12 or will comply
therewithin prior to the deadlines provided therein;


(n)    Investments received in connection with the bankruptcy or reorganization
of suppliers or customers or other Persons and in settlement of delinquent
obligation of, and disputes with, any such supplier, customer or other Person or
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to such secured Investment;


(o)    Investments of a Subsidiary acquired after the Closing Date to the extent
that such Investments were made prior to, and not made in contemplation or in
connection with, such acquisition, merger or consolidation;


(p)    Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted under Section 8.05;







--------------------------------------------------------------------------------




(q)    [reserved];


(r)    Indebtedness and Guarantees to the extent permitted under Section 8.01;
and


(s)    Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed with respect to the Loan Parties and their Subsidiaries,
$5,000,000 in the aggregate at any time outstanding.


.
8.03    Indebtedness.

.

Create, incur, assume or suffer to exist any Indebtedness, except:


(a)    Indebtedness under the Loan Documents;


(b)    Indebtedness outstanding on the Closing Date and set forth in Schedule
8.03 and any renewals, refinancings, amendments, replacements and extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing or extension and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
material terms taken as a whole of such refinancing or extension are not
materially less favorable in any material respect to the Borrower and its
Subsidiaries or the Lenders than the terms of the Indebtedness being refinanced
or extended;


(c)    Intercompany Indebtedness permitted under Section 8.02; provided that in
the case of Indebtedness owing by a Loan Party to a Foreign Subsidiary (i) such
Indebtedness shall be subordinated prior to the Obligations in a manner and to
an extent reasonably acceptable to the Administrative Agent and (ii) such
Indebtedness shall not be prepaid unless no Default exists immediately prior to
or after giving effect to such prepayment;


(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non‑defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;


(e)    purchase money Indebtedness hereafter incurred to finance the purchase of
fixed assets, and obligations in respect of capital leases and Synthetic Lease
Obligations, and renewals, replacements, amendments, refinancings and extensions
of the foregoing, provided that (i) the aggregate outstanding principal amount
of all such Indebtedness shall not exceed $30,000,000 at any one time
outstanding; and (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed;


(f)    Guarantees with respect to Indebtedness permitted under clauses (a)
through (e) this Section 8.03; and


(g)    Indebtedness in respect of worker’s compensation claims, self-insurance
obligations, bankers’ acceptances and bid, performance bonds, revenue bonds,
stay bonds, customs bonds, bid bonds, appeal bonds, surety bonds and similar
obligations and trade-related letters of





--------------------------------------------------------------------------------




credit and performance and completion guarantees issued for the account of any
Loan Party, in each case, incurred in the ordinary course of business;


(h)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;


(i)    Indebtedness arising in connection with the endorsement of instruments
for deposit in the ordinary course of business;


(j)    Indebtedness in the form of obligations under indemnification, purchase
price adjustments, incentive, non-compete, consulting, deferred compensation,
earn-out and similar obligations incurred in connection with any Permitted
Acquisition;


(k)    other Indebtedness of a nature not contemplated in the foregoing clauses
in a principal amount not to exceed, with respect to the Loan Parties and their
Subsidiaries, $1,000,000 in the aggregate at any time outstanding;


(l)    Indebtedness representing deferred compensation to employees of the
Borrower or any Subsidiary; and


(m)    Indebtedness under the Indenture.


.
8.04    Fundamental Changes.

.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default has occurred and is continuing or would result
therefrom, (a) the Borrower may merge or consolidate with any of its
Subsidiaries provided that the Borrower is the continuing or surviving Person,
(b) any Subsidiary may merge or consolidate with any other Subsidiary provided
that if a Loan Party is a party to such transaction, the continuing or surviving
Person is a Loan Party, (c) subject to clause (a) and (b) above, the Borrower or
any Subsidiary may merge with any other Person in connection with a Permitted
Acquisition or a Disposition permitted hereunder, (d) any Subsidiary may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect, and (e) any Subsidiary may Dispose of all or substantially all
of its assets (whether as a contribution to capital, dividend, upon voluntary
liquidation or otherwise) to the Borrower or to a Subsidiary; provided that if
the transferor in such a transaction is a Loan Party, then the transferee must
either be the Borrower or another Loan Party unless the transaction is otherwise
permitted under Section 8.05.


.
8.05    Dispositions.

.

Make any Disposition unless (a) the consideration paid in connection therewith
shall be not less than seventy-five percent (75%) cash or Cash Equivalents (it
being understood that for the purposes of this clause (a), the following shall
be deemed to be cash: (A) any liabilities (as shown on the Borrower’s or such
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Subsidiary that are directly or indirectly
assumed by the transferee with respect to the applicable disposition and for
which all of the applicable Loan Parties shall have been validly released by all
applicable creditors in writing, and (B) any securities received by such Loan
Party from such transferee that are promptly (in any event, within ninety (90)
days) converted by such Loan Party into cash or Cash Equivalents (to the extent
of the cash or Cash Equivalents received)) and shall be in an amount not less
than the fair market value of the property disposed of, (b) such transaction
does not involve the sale or other disposition of a minority equity interest in
any Subsidiary, (c) such transaction does not involve a sale or other
disposition





--------------------------------------------------------------------------------




of receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, and (d) the aggregate net book value of all of the assets disposed
of by the Loan Parties and their Subsidiaries in all such transactions in any
fiscal year of the Borrower shall not exceed $2,500,000. For the avoidance of
doubt, to the extent described therein, the transactions in clauses (a) through
(l) of the definition of “Disposition” are not restricted or limited by this
Section 8.05.


.
8.06    Restricted Payments.

.

Make, directly or indirectly, any Restricted Payment, or incur any obligation
(including contingent obligations to the extent the satisfaction of the
contingencies is solely under the control of the Borrower or any of its
Subsidiaries) to do so, except that:


(a)    each Loan Party may declare and make Restricted Payments to any other
Loan Party, and each Subsidiary that is not a Loan Party may declare and make
Restricted Payments to any other Subsidiary that is not a Loan Party;


(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other Restricted Payments payable solely in Equity Interests (other than
Disqualified Equity Interests) of such Person;


(c)    the Borrower and any Subsidiary may make cash dividends, distributions or
other Restricted Payments paid on the Equity Interests of the Borrower or such
Subsidiary; provided, for the purpose of this clause (c) that (w) no Default or
Event of Default has occurred and is continuing at the time such dividend,
distribution or other Restricted Payment is declared or paid, (x) the
Consolidated Leverage Ratio was less than 2.50:1.0 for at least one period of
four fiscal quarters most recently ended for which a Compliance Certificate has
been delivered pursuant to Section 7.02(a), and (y) the Consolidated Leverage
Ratio would be less than 2.50:1.0 on a Pro Forma Basis after giving effect to
such Restricted Payment, and (z) with respect to distributions by the Borrower,
the Loan Parties shall be in compliance at such time on a Pro Forma Basis with
the financial covenant set forth in Section 8.11(b); and


(d)     the Borrower may make Permitted Tax Distributions.


.
8.07    Change in Nature of Business.

.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably related or ancillary thereto.


.
8.08    Transactions with Affiliates.

.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) transactions
between or among the Borrower and any of its Subsidiaries (or between any such
Subsidiaries) expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) transaction (i) among Loan Parties or (ii)
among Subsidiaries of the Borrower that are not Loan Parties, (e) normal and
reasonable compensation and reimbursement of expenses and indemnification
arrangements and benefit plans for current or former officers and directors (or
persons in similar positions), (f) the issuance of Equity Interests by the
Borrower to its equityholders, (g) the making of capital contributions by
Enterprises





--------------------------------------------------------------------------------




or any of its Affiliates to the Borrower or any of its Subsidiaries, (h) the
pledging of Equity Interests pursuant to the Resources Credit Agreement (or
related security documents), (i) the transfer of employees to the Borrower, (j)
the license of trade or business names or marks in the ordinary course of
business to or from the Borrower or any Subsidiary thereof or to any Affiliate
thereof, and (k) except as otherwise specifically limited in this Agreement,
other transactions which are on terms and conditions substantially as favorable
to such Person as would be obtainable by it in a comparable arms-length
transaction with a Person other than an Affiliate.


.
8.09    Burdensome Agreements.



Except as set forth in the Organization Documents of the Borrower as of the
Closing Date (with such amendments, modifications or changes thereto that are
not materially adverse to the Lenders), enter into, or permit to exist, any
Contractual Obligation that (a) encumbers or restricts the ability of any such
Person to (i) make Restricted Payments to any Loan Party, (ii) pay any
Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) transfer any of its property to any Loan Party,
(v) pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)‑(v) above) for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(b), (d) and (e), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (4)
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 8.05 pending the consummation of
such sale, (5) encumbrances or restrictions that are customary restrictions on
leases, sublicenses, licenses or asset sale agreements otherwise permitted under
this Agreement, (6) encumbrances or restrictions that are customary provisions
restricting the assignment of any agreement entered into in the ordinary course
of business or (7) restrictions under the Indenture.


.
8.10    Use of Proceeds.

.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


.
8.11    Financial Covenants.



(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of each fiscal quarter of the Borrower to be greater than the ratio set
forth below:







--------------------------------------------------------------------------------




Fiscal Quarter ending
Consolidated
Leverage Ratio
September 30, 2017 - June 30, 2020
3.00:1.0
September 30, 2020
3.50:1.0
December 31, 2020
4.50:1.0
March 31, 2021
4.50:1.0
June 30, 2021
4.00:1.0
September 30, 2021
3.50:1.0
December 31, 2021 and each fiscal quarter ending thereafter
3.00:1.0



provided, notwithstanding anything to the contrary in the foregoing, in the
event that (i) the Borrower or any Subsidiary makes any Restricted Payment
(other than Permitted Tax Distributions) or (ii) the Borrower or any Subsidiary
consummates a Permitted Acquisition, in each case after the Second Amendment
Effective Date, then the Consolidated Leverage Ratio for the immediately next
ending fiscal quarter and each fiscal quarter ending thereafter shall be not
greater than 3.00:1.00.


(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 3.00:1.00.


.
8.12    Organization Documents; Fiscal Year; Changes in Accounting Policy; Legal
Name, State of Formation and Form of Entity.



(a)    Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders, other than amendments, modifications or changes in
connection with capital contributions or the authorization or issuance of Equity
Interests (other than any Disqualified Equity Interests).


(b)    Change its fiscal year.


(c)    Make any change in accounting policies or reporting practices, except as
required by GAAP or applicable Law.


(d)    In the case of any Loan Party, without providing ten (10) days prior
written notice to the Administrative Agent (or such lesser period as the
Administrative Agent may agree), change such Loan Party’s name, state of
formation or form of organization.


.
8.13    Ownership of Subsidiaries.



Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than the Borrower or any Wholly Owned Subsidiary) to
own any Equity Interests of any Subsidiary, except to qualify directors where
required by applicable Law or to satisfy other requirements of applicable Law
with respect to the ownership of Equity Interests of Foreign Subsidiaries, or
(b) permit any Subsidiary to issue or have outstanding any shares of
Disqualified Equity Interests, except, in each case, to the extent set forth on
Schedule 6.13.


.
8.14    Sale Leasebacks and Securitization Transactions.



Enter into any Sale and Leaseback Transaction or Securitization Transaction.







--------------------------------------------------------------------------------




.
8.15    Sanctions.



Directly or indirectly, use the proceeds of any Credit Extension or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or otherwise) of
Sanctions.


.
8.16    Anti-Corruption Laws.



Directly or indirectly use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar anti-corruption
legislation in other jurisdictions.


Article XXV
ARTICLE IX

Article XXVI

Article XXVIIEVENTS OF DEFAULT AND REMEDIES


.
9.01    Events of Default.



Any of the following shall constitute an Event of Default:


(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three (3) Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or


(b)    Specific Covenants.


(i)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for five (5) Business Days; or


(ii)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a), 7.07, 7.10, 7.11, 7.14
or Article VIII; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) the date on which a
Responsible Officer of any Loan Party becomes aware of such failure or (ii)
written notice thereof shall have been given to the Borrower by the
Administrative Agent; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or







--------------------------------------------------------------------------------




(e)    Cross-Default. (i) The Borrower or any Material Subsidiary fails to make
any payment when due beyond the applicable grace or cure period (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Material Indebtedness; (ii) the Borrower or any Subsidiary fails
to observe or perform any other agreement or condition relating to any Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Material Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise) prior to its stated maturity, or an offer to repurchase, prepay,
defease or redeem such Material Indebtedness to be made, prior to its stated
maturity; or (iii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; or


(f)    Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary becomes unable or publicly admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
substantially all of the property of any such Person and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or


(h)    Judgments. There is entered against the Borrower or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of fifteen (15) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate





--------------------------------------------------------------------------------




fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or


(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than (x) contingent indemnification or reimbursement obligations for
which no claim has been asserted, (y) obligations and liabilities under
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements as to
which arrangements reasonably satisfactory to the applicable Cash Management
Bank or Hedge Bank shall have been made and (z) Letters of Credit as to which
other arrangements reasonably satisfactory to the Administrative Agent and the
L/C Issuer shall have been made or that have been Cash Collateralized in the
amount of the Minimum Collateral Amount), ceases to be in full force and effect
or ceases to give the Administrative Agent any of the Liens purported to be
created thereby on a material portion of the Collateral; or any Loan Party
contests in any manner the validity or enforceability of any provision of any
Loan Document or the Liens purported to be created thereby; or any Loan Party
denies that it has any or further liability or obligation under any provision of
any Loan Document, revokes, terminates or rescinds, or purports to do so in
writing available to the Administrative Agent, any Lender or any of their
Related Parties, any Loan Document; or


(k)    Change of Control. There occurs any Change of Control.


.
9.02    Remedies Upon Event of Default.



If any Event of Default occurs and is continuing,


(a) the Administrative Agent shall, at the request of, or may, with the consent
of, the Required Lenders, take any or all of the following actions:


(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(iv)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity; and    


(b)    Bank of America, in its capacity as an L/C Issuer, shall, at the request
of, or may, with the consent of, the Required Lenders, (i) provide notice to the
trustee under the Indenture that an Event of Default has occurred and is
continuing and (ii) direct the trustee under the Indenture to cause a mandatory
acceleration of the bonds issued under the Indenture;







--------------------------------------------------------------------------------




provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent, the L/C Issuer or any Lender.


.
9.03    Application of Funds.



After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Guaranteed Hedge Agreements, (c) payment of Obligations then owing
under any Guaranteed Cash Management Agreements and (d) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations (other than (x)
contingent indemnification or reimbursement obligations for which no claim has
been asserted, (y) obligations and liabilities under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made and (z) Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been made
or that have been Cash Collateralized in the amount of the Minimum Collateral
Amount) have been paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such





--------------------------------------------------------------------------------




Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.


Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.


Notwithstanding the foregoing, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Guaranteed Party Designation Notice, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.
Article XXVIII



Article XXIXARTICLE X
Article XXX

Article XXXIADMINISTRATIVE AGENT
.10.01    Appointment and Authority.
.

.Each of the Lenders and the L/C Issuer hereby irrevocably appoints PNC Bank to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article X are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
.

.10.02    Rights as a Lender.
.

.The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
.

.10.03    Exculpatory Provisions.







--------------------------------------------------------------------------------




(a)(a)    The Administrative Agent or the Arranger, as applicable, shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent or the Arranger, as applicable, and its Related Parties:
(i)(i)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
(ii)

(iii)(ii)    shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(iv)

(v)(iii)    shall not have any duty or responsibility to disclose, and shall not
be liable for the failure to disclose, to any Lender or the L/C Issuer any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their Affiliates that is communicated to, or in the possession
of, the Administrative Agent, Arranger or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein.
(b)

(c)(b)    Neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by the Administrative Agent under or
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given in writing to the Administrative Agent by a Loan
Party, a Lender or the L/C Issuer.
(d)

(e)(c)    Neither the Administrative Agent nor any of its Related Parties have
any duty or obligation to any Lender or participant or any other Person to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
.






--------------------------------------------------------------------------------




.10.04    Reliance by Administrative Agent.
.

.The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
.

.10.05    Delegation of Duties.
.

.The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article X shall apply to any such sub agent and
to the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
.

.10.06    Resignation or Removal of Administrative Agent.
.

.The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent; provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
.

.If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the approval from
the Borrower (so long as no Event of Default has occurred and is continuing),
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by





--------------------------------------------------------------------------------




the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
.

.With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 10.06. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article X and Section
11.04 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.


.If PNC Bank resigns as Administrative Agent under this Section 10.06, PNC Bank
shall also resign as an L/C Issuer. Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC Bank as the retiring L/C Issuer and
Administrative Agent and PNC Bank shall be discharged from all of its respective
duties and obligations as L/C Issuer and Administrative Agent under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by PNC Bank, if any, outstanding at the time of such succession or
make other arrangement reasonably satisfactory to PNC Bank to effectively assume
the obligations of PNC with respect to such Letters of Credit.
.

.10.07    Non-Reliance on Administrative Agent, the Arranger and the Other
Lenders.
.

Each Lender and the L/C Issuer expressly acknowledges that none of the
Administrative Agent nor the Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or the Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Arranger to any Lender or the L/C Issuer as to any matter, including whether the
Administrative Agent or the Arranger have disclosed material information in
their (or their Related Parties’) possession. Each Lender and the L/C Issuer
represents to the Administrative Agent and the Arranger that it has,
independently and without reliance upon the Administrative Agent, the Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated





--------------------------------------------------------------------------------




hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrower hereunder. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender and the L/C
Issuer represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or L/C Issuer for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and the L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and the L/C Issuer represents and warrants that it is
sophisticated with respect to decisions to make, acquire and/or hold commercial
loans and to provide other facilities set forth herein, as may be applicable to
such Lender or such L/C Issuer, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities.
.
10.08    No Other Duties, Etc.

.

.Anything herein to the contrary notwithstanding, none of the agents, arrangers
or bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
.

.10.09    Authorization to Release Collateral and Guarantors.
.

.The Lenders and L/C Issuer authorize the Administrative Agent to release any
Lien held by the Administrative Agent on any Collateral or any Guarantor from
its obligations under the Guaranty in accordance with the provisions of Section
11.19 and to execute and deliver any instruments, documents, and agreements
necessary or desirable to evidence and confirm the release of any Collateral or
Guarantor pursuant to Section 11.19 all without the further consent or joinder
of any Lender. Upon request by the Administrative Agent at any time, the Lenders
(or such other percentage or the Lenders whose consent may be required in
accordance with Section 11.01) will confirm in writing the Administrative
Agent’s authority to release its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 10.09 and Section 11.19.
.

.10.10    No Reliance on Administrative Agent’s Customer Identification Program.
.

.Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (the “CIP Regulations”), or any other
anti-terrorism law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (i) any identity verification





--------------------------------------------------------------------------------




procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.


.
10.11    Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements.



No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Guaranteed Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements in the case of a Maturity Date.


Article XXXII
ARTICLE XI

Article XXXIII

Article XXXIVMISCELLANEOUS


.
11.01    Amendments, Etc.



No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the applicable
Loan Party, and acknowledged by the Administrative Agent (which acknowledgment
shall not be unreasonably withheld, conditioned or delayed), and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that


(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Revolving Commitment of any Lender (or reinstate
any Revolving Commitment terminated pursuant to Section 9.02) without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent set forth in Section 5.02 or of any Default or a
mandatory reduction in Revolving Commitments is not considered an extension or
increase in Revolving Commitments of any Lender);


(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Revolving Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;







--------------------------------------------------------------------------------




(iii)    reduce (including any waiver or forgiveness of) the principal of, or
the rate of interest specified herein on, any Loan or L/C Borrowing, or (subject
to clause (i) of the final proviso to this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such amount; provided, however, that
only the consent of the Required Lenders shall be necessary (A) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;


(iv)    change Section 9.03, Section 2.05(b)(ii) or Section 2.13 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;


(v)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender;


(vi)    after the occurrence of any Collateral Grant Date and prior to any
Collateral Release Date, release all or substantially all of the Collateral
without the written consent of each Lender;


(vii)    release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender, except to the extent such release is permitted pursuant to Section
10.09 (in which case such release may be made by the Administrative Agent acting
alone);


(b)    unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;


(c)     unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and


(d)     unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Revolving Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender materially and disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender, (iii) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United





--------------------------------------------------------------------------------




States supersedes the unanimous consent provisions set forth herein, (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders and (v) this Agreement may
be amended pursuant to Section 11.06(g) without any such approval or consent of
the Required Lenders.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving or term
loan credit facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, (ii) in connection
with the foregoing, to permit, as deemed appropriate by the Administrative Agent
and approved by the Required Lenders, the Lenders providing such additional
credit facilities to participate in any required vote or action required to be
approved by the Required Lenders or by any other number, percentage or class of
Lenders hereunder, (iii) in connection with Section 2.01(b), and (iv) to change,
modify or alter Section 9.03 or any other provision hereof relating to the pro
rata sharing of payments among the Lenders to the extent necessary to effectuate
any of the amendments (or amendments and restatements) enumerated in clause (i),
(ii) or (iii) of this paragraph.


.
11.02    Notices; Effectiveness; Electronic Communications.



(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:


(i)    if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and


(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


This Agreement was prepared by:     Moore & Van Allen PLLC
100 North Tryon Street
Suite 4700
Charlotte, NC 28202-4003





--------------------------------------------------------------------------------




Attention: Charles Harris
Phone: 704-331-1141
E-mail: charlesharris@mvalaw.com
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials,
notices or any other Information (as such term is defined and used in Section
11.07) through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Agent Party. The
Administrative Agent will use commercially reasonable efforts to notify any
Person that is provided access to Borrower Materials that such Person is bound
by the confidentiality provisions set forth in Section 11.07.


(d)    Change of Address, Etc. Each Loan Party, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile, email
address or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to each Loan Party, the Administrative Agent, the L/C Issuer and the
Swing Line Lender. In addition, each Lender





--------------------------------------------------------------------------------




agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Notices of Loan Prepayment, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all reasonable
and documented out of pocket costs, reasonable and documented out-of-pocket
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of a Loan Party to the extent required
pursuant to Section 11.04(b). All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


.
11.03    No Waiver; Cumulative Remedies; Enforcement.



No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition





--------------------------------------------------------------------------------




to the matters set forth in clauses (b), (c) and (d) of the preceding proviso
and subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. The provisions of this paragraph are for the sole benefit
of the Lenders and the L/C Issuer and shall not afford any right to, or
constitute a defense available to, any Loan Party.


.
11.04    Expenses; Indemnity; Damage Waiver.



(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented out-of-pocket fees, charges
and disbursements of one primary outside counsel (at any given time) for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
documented out-of-pocket fees, charges and disbursements of one primary outside
counsel and one local counsel in each relevant jurisdiction for the
Administrative Agent, any Lender or the L/C Issuer taken as a whole and, in the
case of an actual or potential conflict of interest, one additional counsel in
each relevant jurisdiction to each group of affected Administrative Agent and/or
Lender(s) similarly situated taken as a whole) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. It is acknowledged
and agreed that (x) the Administrative Agent may engage its own counsel (which
shall be in addition to counsel for the Administrative Agent, the Arranger and
the Lenders), from time to time, for purposes of documentation review and
consultation in connection with the Loan Documents, (y) any counsel engaged by
the Administrative Agent for such purposes of documentation review and
consultation shall not constitute a “primary outside counsel” of the
Administrative Agent, the Arranger and the Lenders and (z) the Borrower will pay
all reasonable and documented out-of-pocket costs and expenses of such counsel.


(b)    The Loan Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related reasonable and documented out-of-pocket costs
and expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary outside counsel and one local counsel
in each relevant jurisdiction for the Indemnitees taken as a whole and, in the
case of an actual or potential conflict of interest, one additional counsel in
each relevant jurisdiction to each group of affected Indemnitees similarly
situated taken as a whole) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Loan Party) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed





--------------------------------------------------------------------------------




use of the proceeds therefrom (including any refusal by the L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related costs and
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (z) result solely from a
claim brought by an Indemnitee against another Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim. No Indemnitee will consent to any
settlement of any claim made under this Section 11.04 without the consent of the
Borrower (which consent will not be unreasonably withheld, conditioned or
delayed).


(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposures of all Lenders at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.





--------------------------------------------------------------------------------






(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.


(f)    Counsel. Notwithstanding anything to the contrary herein, BofA
Securities, Inc. shall at all times determine the primary counsel, any special
counsel and any local counsel for the Administrative Agent, the Arranger and the
Lenders; provided, however, that it is acknowledged and agreed that (i) the
Administrative Agent may engage its own counsel (which shall be in addition to
counsel for the Administrative Agent, the Arranger and the Lenders), from time
to time, for purposes of documentation review and consultation in connection
with this Agreement, (ii) any counsel engaged by the Administrative Agent for
such purposes of documentation review and consultation shall not constitute a
“primary outside counsel” of the Administrative Agent, the Arranger and the
Lenders and (iii) the Borrower will pay all reasonable and documented
out-of-pocket costs and expenses of such counsel.


(g)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


.
11.05    Payments Set Aside.



To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


.
11.06    Successors and Assigns.



(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Loan Party (except for any Loan Party (other than
Borrower) in connection with the release of its Guaranty pursuant to Section
11.01(a)) may assign or otherwise transfer any of its rights or obligations
hereunder or thereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties





--------------------------------------------------------------------------------




hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the related Loans at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in subsection (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Revolving Commitments, and rights and obligations with respect thereto assigned,
except that this clause (ii) shall not (A) apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans or (B) prohibit any Lender
from assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) on a non-pro
rata basis;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect





--------------------------------------------------------------------------------




of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and


(C)    the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of Revolving Loans and Revolving Commitments.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person) or (D) to any Competitor. If the Borrower approves an assignment to a
Competitor, then such assignee will not be considered a “Competitor” solely for
purposes of that assignment.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting





--------------------------------------------------------------------------------




Lender. Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts (and stated interest) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender, a Competitor or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. If the Borrower approves a participation sold
to a Competitor, then such participant will not be considered a Competitor
solely for purposes of that participation. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant; provided, further, that any such agreement or
instrument shall require the applicable Participant to represent and warrant for
the benefit of the Borrower and such Lender that such Participant is not a
Competitor. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 11.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the





--------------------------------------------------------------------------------




provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.


(i)    Notwithstanding anything to the contrary contained herein, if at any time
PNC Bank or Bank of America assigns all of its Revolving Commitment and
Revolving Loans pursuant to subsection (b) above, PNC Bank or Bank of America,
as applicable, may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of PNC Bank
or Bank of America, as applicable, as L/C Issuer. If PNC Bank or Bank of
America, as applicable, resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (1) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (2) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
PNC Bank or Bank of America, as applicable, to effectively assume the
obligations of PNC Bank or Bank of America, as applicable, with respect to such
Letters of Credit.


(ii)    Notwithstanding anything to the contrary contained herein, if at any
time PNC Bank assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, PNC Bank, upon thirty (30) days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of PNC Bank as Swing Line





--------------------------------------------------------------------------------




Lender. If PNC Bank resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor Swing Line Lender, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swing Line Lender.


(g)    In addition, notwithstanding the foregoing, the Borrower may, by written
notice to the Administrative Agent from time to time, make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders to make one or more
amendments or modifications to (i) allow the maturity and scheduled amortization
of the Loans of the accepting Lenders to be extended, or to allow the
termination dates for any Revolving Commitments to be extended, and (ii)
increase the Applicable Rate and/or fees payable with respect to the Loans and
Revolving Commitments of the accepting Lenders (“Permitted Amendments”) pursuant
to procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (A) the terms and
conditions of the requested Permitted Amendment and (B) the date on which such
Permitted Amendment is requested to become effective. The Permitted Amendments
shall not become effective unless consented to by the Borrower and those
Accepting Lenders (as defined below), as applicable (the “Required Approval”).
If the Required Approval is received, (1) such Permitted Amendments shall become
effective only with respect to the Loans and/or Revolving Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Revolving Commitments as to which such Lender’s
acceptance has been made and (2) the Borrower, each Loan Party and each
Accepting Lender shall execute and deliver to the Administrative Agent a loan
modification agreement (the “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Revolving Commitments
of the Accepting Lenders as to which such Lenders’ acceptance has been made.


(h)    Competitors.


(i)    No assignment or participation shall be made to any Person that was a
Competitor as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign or participate all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 11.06, in which case such Person will not be considered a
Competitor for the purpose of such assignment). For the avoidance of doubt, with
respect to any assignee or participant that becomes a Competitor after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Competitor”), such assignee shall not retroactively be considered
a Competitor. Any assignment in violation of this clause (h)(i) shall not be
void, but the other provisions of this clause (h) shall apply.


(ii)    If any assignment is made to any Competitor without the Borrower’s prior
consent in violation of clause (i) above, the Borrower may, at its sole expense
and effort, upon notice to the applicable Competitor and the Administrative
Agent, (A) terminate any Revolving Commitment of





--------------------------------------------------------------------------------




such Competitor and repay all obligations of the Borrower owing to such
Competitor in connection with such Revolving Commitment and/or (B) require such
Competitor to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in this Section 11.06, all of its
interest, rights and obligations under this Agreement and related Loan Documents
to an Eligible Assignee that shall assume such obligations at the lesser of (x)
the principal amount thereof and (y) the amount that such Competitor paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and other the other Loan Documents; provided that (i)
the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 11.06(b) and (ii) such assignment does not conflict
with applicable Laws.


(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Competitors (A) will not (x) have the right to receive information, reports or
other materials provided to Lenders by the Borrower, the Administrative Agent or
any other Lender, (y) attend or participate in meetings attended by the Lenders
and the Administrative Agent, or (z) access any electronic site established for
the Lenders or confidential communications from counsel to or financial advisors
of the Administrative Agent or the Lenders and (B) (x) for purposes of any
consent to any amendment, waiver or modification of, or any action under, and
for the purpose of any direction to the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) under this Agreement or
any other Loan Document, each Competitor will be deemed to have consented in the
same proportion as the Lenders that are not Competitors consented to such
matter, and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each
Competitor party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Competitor does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).


(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post Schedule 11.06 on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders or (B) provide Schedule 11.06 to each Lender requesting the same.


(v)    Notwithstanding anything to the contrary herein, each of the Borrower and
each Lender acknowledges and agrees that the Administrative Agent, in its
capacity as such, shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Competitors. Without limiting the generality of
the foregoing, the Administrative Agent, in its capacity as such, shall not have
any liability with respect to or arising out of any assignment or participation
of Loans or Revolving Commitments, or disclosure of confidential information, to
any Competitor (regardless of whether the consent of the Administrative Agent is
required thereto), and none of the Borrower, any Lender or their respective
Affiliates will bring any claim to such effect.







--------------------------------------------------------------------------------




.
11.07    Treatment of Certain Information; Confidentiality.



(a)(a)    Treatment of Certain Information. Each of the Administrative Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (vii) on a confidential
basis to (A) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swing Line Lender to deliver Borrower Materials
or notices to the Lenders or (viii) the CUSIP Service Bureau or any similar
agency in connection with the application, issuance, publishing and monitoring
of CUSIP numbers or other market identifiers with respect to the credit
facilities provided hereunder, or (ix) with the consent of the Borrower or to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 11.07, (xi) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(xii) is independently discovered or developed by a party hereto without
utilizing any Information received from the Borrower or violating the terms of
this Section 11.07. For purposes of this Section 11.07, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section 11.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person must accord to its own confidential information by Law.
(b)

(c)(b)    Non-Public Information. Each of the Administrative Agent, the Lenders
and the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.


(d)(c)    Customary Advertising Material. The consent of the Loan Parties shall
be required prior to the publication by the Administrative Agent or any Lender
of customary advertising material relating to the transactions contemplated
hereby using the name, product photographs, logo or trademark of the Loan
Parties; provided no consent shall be required for disclosure of the name and
industry of the Borrower, the logo of the Loan Parties, the Lenders and the
types, amounts, tenor





--------------------------------------------------------------------------------




and use of proceeds of the credit facilities contained herein in customary
marketing materials of the Administrative Agent. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about the types, amounts and use of proceeds of the credit
facilities contained in this Agreement to market data collectors and similar
service providers to the lending industry and service providers to the
Administrative Agent, the Arranger and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Revolving
Commitments.


.
11.08    Right of Setoff.



If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.


.
11.09    Interest Rate Limitation.

.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.







--------------------------------------------------------------------------------




.
11.10    Counterparts; Integration; Effectiveness.



This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


.
11.11    Survival of Representations and Warranties.



All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


.
11.12    Severability.



If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


.
11.13    Replacement of Lenders.



If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:







--------------------------------------------------------------------------------




(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


Notwithstanding anything to the contrary herein, in connection with any such
assignment, if such assigning Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption pursuant to
Section 11.06(b) reflecting such assignment within five Business Days of the
date on which the applicable assignee executes and delivers such Assignment and
Assumption to such assigning Lender, then such assigning Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of such Lender, whereupon such assignment shall become effective
upon payment to such assigning Lender of all amounts owing to such assigning
Lender under clause (b) above (which amounts shall be calculated by the
Administrative Agent and shall be conclusive absent manifest error).


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


.
11.14    Governing Law; Jurisdiction; Etc.



(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the l/c Issuer, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND





--------------------------------------------------------------------------------




UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


.
11.15    Waiver of Jury Trial.



EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


.
11.16    No Advisory or Fiduciary Responsibility.



In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger, and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) each





--------------------------------------------------------------------------------




of the Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arranger nor any Lender has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent, the Arranger nor
any Lender has any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates. To the fullest extent permitted by Law,
each of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
.
11.17    Electronic Execution; Electronic Records.



(a)(a)    The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”) which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.
(b)

(c)(b)    The Borrower hereby acknowledges the receipt of a copy of this
Agreement and all other Loan Documents. The Administrative Agent and each Lender
may, on behalf of the Borrower, create a microfilm or optical disk or other
electronic image of this Agreement and any or all of the other Loan Documents.
The Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.







--------------------------------------------------------------------------------




.
11.18    Subordination of Intercompany Indebtedness.



Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. During the continuance of any Event of Default,
if the Administrative Agent so requests, any such obligation or indebtedness
shall be enforced and performance received by the Subordinating Loan Party as
trustee for the holders of the Obligations and the proceeds thereof shall be
paid over to the holders of the Obligations on account of the Obligations, but
without reducing or affecting in any manner the liability of the Subordinating
Loan Party under this Agreement or any other Loan Document. Without limitation
of the foregoing, so long as no Event of Default has occurred and is continuing,
the Loan Parties may make and receive payments with respect to any such
obligations and indebtedness, provided, that in the event that any Loan Party
receives any payment of any such obligations and indebtedness at a time when
such payment is prohibited by this Section, such payment shall be held by such
Loan Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to the Administrative Agent.


.
11.19    Release of Collateral and Guarantee Obligations; Subordination of
Liens.

.

(a)     Upon the reasonable request of the Borrower , the Administrative Agent
shall, take such actions as shall be reasonably required, at the Loan Parties’
sole expense, to release (i) all security interests in any Collateral granted
pursuant to the terms of Section 7.14, (ii) at any time after any Collateral
Grant Date and before the immediate next occurring Collateral Release Date (if
any), all security interests in any Collateral upon termination of the Aggregate
Revolving Commitments and payment in full of all Obligations (other than (x)
contingent indemnification or reimbursement obligations for which no claim has
been asserted, (y) obligations and liabilities under Guranteed Cash Management
Agreements and Guaranteed Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made and (z) Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been made
or that have been Cash Collateralized in the amount of the Minimum Collateral
Amount), or (iii) (a) at any time after any Collateral Grant Date and before the
immediate next occuring Collateral Release Date (if any), all security interests
in any Collateral transferred, sold or disposed of to persons other than Loan
Parties or Subsidiaries in Loan Parties in a transaction permitted under this
Agreement or approved by the Required Lenders pursuant to Section 11.01, and (b)
any Guaranty hereunder or under any Loan Document of any Person if the ownership
interests in such Guarantor are transferred, sold or disposed to persons other
than Loan Parties or Subsidiaries of Loan Parties in a transaction permitted
under this Agreement, in each case to the extent necessary to permit
consummation of such transfer, sale or disposition in accordance with the Loan
Documents. Any representation, warranty or covenant contained in any Loan
Document relating to any such property so Disposed, transferred, sold or
disposed of (other than property Disposed of to the Borrower or any Loan Party)
shall no longer be deemed to be repeated once such property is so Disposed,
transferred, sold or disposed of.


(b)    In connection with any termination or release pursuant to paragraph (a)
of this Section 11.19, the Administrative Agent will not be required to take any
action unless the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying that the
transaction giving rise to such termination or release is permitted by the
Credit Agreement and was or is consummated in compliance with the Loan
Documents. Any execution and delivery of documents pursuant to this Section
11.19 shall be without recourse to or warranty by the Administrative Agent.





--------------------------------------------------------------------------------




.



.11.20    USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


.
11.21    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.



Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an Affected Financial Institution; and (b) the effects of any Bail-in Action on
any such liability, including, if applicable, (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent undertaking, or a bridge institution
that may be issued to it or otherwise conferred on it, and that such shares or
other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.


.
11.22    ERISA Representation.



(a)(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)

(ii)(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments, or this agreement,
(iii)

(iv)(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined





--------------------------------------------------------------------------------




by in-house asset managers), is applicable with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement,
(v)

(vi)(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, or
(vii)

(viii)(iv)    such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).


.
11.23    Flood Matters.



If at any time owned real property is pledged as collateral hereunder, (A) the
Borrower shall provide at least forty-five (45) days' prior written notice to
the pledge of such real property as collateral, (B) the Borrower shall provide
(1) standard flood hazard determination forms and (2) if any property is located
in a special flood hazard area, (x) notices to (and confirmations of receipt by)
the Borrower as to the existence of a special flood hazard and, if applicable,
the unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994, the Federal Flood Disaster Protection Act
and rules and regulations promulgated thereunder or as otherwise required by the
Administrative Agent or any Lender, and (C) the Administrative Agent shall not
enter into, accept or record any mortgage in respect of such real property until
the Administrative Agent shall have received written confirmation from each
Lender that flood insurance compliance has been completed by such Lender with
respect to such real property (such written confirmation not to be unreasonably
withheld or delayed). Any increase, extension or renewal of this Agreement shall
be subject to flood insurance due diligence and flood insurance compliance
reasonably satisfactory to the Administrative Agent and each Lender.







--------------------------------------------------------------------------------




.
Section 11.24. Acknowledgement Regarding Any Supported QFCs.



To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)    As used in this Section 11.24, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).




[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




Schedule 6.12


Pension Plans


None.



